 

 

Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 1 oy e pe
: le
4

t-

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT
for the
IHL EeDistrict of PENNSYLVANIA

 

Harrisburg Division

Case No,

 

DELVON LAMAR WILLIAMS (io be filled in by the Clerk's Office)
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Ef the names of all the plaintiffs cannot fit in the space above,
please write “see attached" in the space and attach an additional
page with the full list ofnames.)
-y-

FILED
SCRANTON

MAY ® & 2020

DR. S. HOEY DO SEE ATTACHED

Defendant(s)
(Write the full name of each defendant who is being sued. Ifthe
names of all the defendants cannot fit in the space above, please
write “ste-attached” in the space and attach an additional page
with the full lisref names, Do not include addresses here.)

 

Per DEPUSY CLERK

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name ofa person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits ofa financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis. ,

 

 

 

Page | of {1
 

 

Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 2 of 113

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

I The Parties to This Complaint.

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
All other names by which
you have been known:
ID Number

Current Institution
Address

' BL The Defendant(s)

Delvon Lamar Williams

 

60442-018

FCI Schuylkill

P.O. Box 759

Minersville, PA 17954-0759

 

City State Zip Code

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption, For an individual defendant, include
the person’s job or title (7’snown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (if known)
Shield Number
Employer
Address

Defendant No. 2
Name ,
Job or Title (if known)
Shield Number
Employer
Address

Dr. S. Hoey: 9

 

Clinical Director, FCI Williamsburg

 

 

FCI Williamsburg
8301 US HWY 521

Salters SG _29590
City State Zip Code

Individual capacity [X | Official capacity

 

Christopher Davis
APRN/FNP-G

 

 

FCI Williamsburg

8301 US HWY 521

Salters, sc 29590
City State ‘Zip Code

Individual capacity [Xf Official capacity

 

 

 

Page 2 of 11

 

 
 

Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 3 of 113

Pro Se 14 (Rev, 12/16} Complaint for Violation of Civil Rights (Prisoner)

Defendant No. 3

 

 

 

 

 

 

Name R. Good
Job or Title (if kown) Corrections Counselor
Shield Number
Employer FCI Williamsburg
Address 8301 US.HWY 521
Salters SG 29590
City State Zip Code

[X34 Individual capacity Official capacity

Defendant No.4 .

 

 

 

 

 

 

Name B.M. Antonelli
Job or Title @fknown) Warden (2018)
Shield Number
Employer FCI Williamsburg
Address 8301 UC HWY 521
Salters, SG 29590
City State Zip Code

[| Individual capacity [| Official capacity
i Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Nained Agents of
Federal Bureau of Narcotics, 403 U.S, 388 (1971), you may sue federal officials for the violation of certain
constitutional rights,

A. Are you bringing suit against (check all that apply):
[X] Federal officials (a Bivens claim)

|] State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws}.” 42 U.S.C. § 1983. If yon are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

a) Right to proper and sufficient medical attention

b) Right to be free from Deliberate Indifference
Page 3 of It
 

 

Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 4 of 113

Pro Se 14 (Rey. 12/16) Complaint for Violation of Civil Rights Prisoner)

c) Right to be free from Medical Neglegence

d) Right to be free from Medical Malpractice oo

 

‘s, eps 2 8 ae, oe & mo mh Nn tbem gee fe Ve ag wa Casa re,
2) Right te duc orOcess “Def Goo, Anpoueify Kea Din Cong of
D. Section 1983 allows defendants to be found liable only when they have acted “under color of any

statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. Ifyou are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed.

 

I. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

OmMOOOO

Other (explain)

 

{¥. Statement of Claim

State as briefly as possible the facts of your case, Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

All events surrounding my claims are at all times within the
FCI Williamsburg prison. Beginning March 2, 2018 (circa)

 

Page 4 of 11
 

 

Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 5 of 113

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Cc. What date and approximate time did the events giving rise to your claim(s) occur?

Prior to March 2, 2018, when Dr. S. Hoey~Do over medicar
ted me without routinely checking my blood levels to
ensure I was not being over medicated.

 

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened?)

a) I am a known seizure patient

b) On a date prior to March 2, 2018, FCI Williamsburg
Physician Dr. S. Hoey~Do prescribed a lethal dose of
a seizure medication, Phenytoin Oral Susp 125 MG/5 ML,
237 ML
SEE ATTACHED ADDITION

 

V. Injuries

Ifyou sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

44 Williams experienced a near death episode.
2) Williams was hsopitalized for four ¢4) days treatment
to detox him from the toxic amounts of Phenytoin, at
and under the care of Dr. Tony Gamble.
3) During this whole period of toxic levels of Phenytoin
running through his body, Williams had suffered multiple
seizures. .

 

VI Relief

State briefly what you want the court to do for you, Make no legal arguments. Do not cite any cases or statutes,
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged, Explain the basis for these claims.

 

Page 5 of 11
 

Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 6 of 113

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VIL

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are

exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A,

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
Yes
[_] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

FCI Williamsburg

 

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

Yes
[| No

[| Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[x] ves
[| No

[] Do not know

£

If yes, which claim(s)?
All claims, directly and indirectly

 

Page 6 of J]
 

Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 7 of 113

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

Yes
i] No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[ ] Yes
[ | No

EB If you did file a grievance:

1. Where did you file the grievance?
The claim began while Williams was assigned to FCI Will-
iamsburg, and continued while he was transferred to other
facilities, including the one he is currently housed,
FCL Schuylkill

 

2. What did you claim in your grievance?

The claim began as not being given medication, then it
included being over medicated, negligence, malpractice
as well as other issues concerning the issue.

 

3. What was the result, if any?
In each of the responses from the Warden (BP-9) through
the final level of appeal (BP-11), the responses alluded
the words "granted" or "denied", but stuck to what BOP
is notorious for..."no further. response will be given,
this is for information only.

 

. 4, What steps, ifany, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

All steps were appealed to the appropriate agent, thru .,
the final level of appeal, all administrative remedies
have been exhausted.

 

Page 7 of 11
 

Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 8 of 113

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did not filea grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.
After the “overmedicated" incident, Williams has continually
experienced increased seizure activities, and changes in
seizure medication regimins

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VIX. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United. States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state:a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury,” 28 U.S.C, § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

|] Yes
[3] No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11
 

 

Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 9 of 113

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[| Yes
No

B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintifffs)
Defendant(s)

 

 

2. Court (if federal court, name the district; ifstate court, name the county and State)

 

3. Docket or index number

 

4, Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case stifl pending?

[| Yes
[| No

If no, give the approximate date of disposition,

 

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

n

 

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

N/A

Page 9 of 11
 

 

 

Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 10 of 113

Pro Se 14 (Rev..12/16).Complaint for Violation of Civil Rights (Prisoner)

[| Yes
[Xx] No

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1, Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (if, ‘federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4, Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

[] Yes
[| No

If no, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 11
 

 

Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 11 of 113

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX, Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have .
evidentiary support or, if specifically so identified, will likely have evidentiary. support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11,

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served, I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

  

Date of signing:

Signature of Plaintiff / | f Ld: SH L ZL tj aa

Printed Name of Plaintiff Délvon L. Williams
Prison Identification # 60442-0118

 

 

 

 

 

Prison Address FCI Schuylkill P.O. Box 759
Minersville, PA 17954-0759
City State Zip Code
B. For Attorneys
Date of signing:
Signature of Attorney
Printed Name of Attorney
Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

Page 1] of 11
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 12 of 113

- ATTACHMENT I
DELVON L. WILLIAMS v_ DR. S. HOFY, D.O. et al

Continuation Pg 1. List of Defendants

Def. IL. Dr. S. Hoey, D.O. ©

Def. 2. Christopher Davis, APRN/FNP-C

Def. 3. R. Good, Corrections Counselor

Def. 4. R.M. Antonelli, Waeden

Def. 5. John Doe, Regional Director, South East Region
Def, 6. Tan Connors, Administrative Appeal Director

Continuation Pg 3. (I) (B) The Defendants

 

Defendant No. 5 fae .
Name: John Doe

 

 

Job or Title : Regional Director, South East Region
Employer: Federal Bureau of Prisons
Address: 3800 Camp Creek Parkway, SW Bldg’.2000
Atlanta, Georgia 30331-6226

 

 

 

Defendant No. :6

 

 

Name: Ian Connors
Job or Title: Administrator National Inmate Appeals
Employer: Federal Bureau of Prisons
Address: Office of Geberal Counsel, BOP

 

320 First Street, NW
Washington, DC 20534

 

 

Continuation Pg 5 (IV)(D)

(c) On numerous occasions I reported to medical staff, adv-
ising them that I was not feeling well, or funny (see
attached exhibits). Each time I I advised them that I was
walking around like I was "drunk." And each time medical
staff would check my vitals and send me back to my dorm
after telling me I was "fine" particularly Defendant
Davis. Additionally staff would tell me there was nothing
wrong with me, yet as the exhibits provide, I continued
to have seizures.
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 13 of 113

ATTACHMENT II

DEVLON L. WILLIAMS v. DR. S. HOEY, D.O.,et al

(d)

Ce)

(£)

(g)

(h)

(i)

On or about May 14, 2018, I once again reported to
medical staff that I was not feeling "right" after
which medical staff ordered me to return to my dorm.
I refused and demanded to see an Lt. For unknown
reasons, after I spoke with the Lt., I was rushed to
Williamsburg Regional Hospital, at which time Dr.
Troy Gamble, the attending physician, admitted me - .
due to dilantin toxicity (Ex. 25-B). At one point,
Dr. Gamble whispered to me, “what are they trying to
do, kill you?" referring to the toxic level of 34.7.

Dr. Gamble discontinued the Dilantin due to toxicity
and due to seizures continuing, and due to Gingival
Hyperplasia from the Dilantin (Ex. 25-B). Dr. Gamble

- replaced the Dilantin with Keppra, which the fact is,

after being placed on Keppra, I did not have a single
seizure during my stay at the hospital. Dr. Gamble
made it very clear there was no medical reason to
keep me on Dilantin if I was having frequent seizures
after all this time. The exhibits paint a fact, re-
gardless of dosage of Dilantin by Defendants Hoey and
Davis, I continued having frequent seizures, which
provides us another fact; it was not the doseage of
Dilantin but Dilantin itself that was not working.
Another fact, until Dr. Gamble came along and changed
Dilantin to Keppra, seizures were abundant. After
the change, there was a dramatic decrease in seizure
activity. ,

the prescription Dr. Gamble set for Keppra was work-~-
ing, however, as soon as I was released from the hos-
pital, Defendant Davis changed the doseage to a lower
dose (Ex. 32 and 33). We now know seizure activity
increased.

Another fact, Exhibit 23 provides us a clear picture
that for whatever reason Defendant Davis ..discontinued
my lower bunk pass that is issued to inmates with
seizures. The fact doesn't Lie.

In-.each medical encounter, Defendant Hoey was notified
and co~signed.

The Exhibits show clearly that I complained that no-

thing was being done about the seizures. We now know
Defendants Hoey and Davis merely kept changing the
Dilantin doses but did nothing else. (Ex. 9)
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 14 of 113

(i)

(k)

(1)

(m)

(n)

(o)

ATTACHMENT III

Another fact, when I complained about not feeling
right or feeling "funny" no one tested my Dilantin
level:on those instances, and the fact is no one

checked my gums for hyperplasia except Dr. Gamble.

Another fact. Dr. Gamble made it very clear, the
toxicity was from toxic levels of Dilantin (Ex. 25-
B), however, for unknown reasons, after being dis-
charged from the hospital and returned to prison,
Defendant Davis provided "toxicity from unspecified
substance (Ex. 35~A).

For whatever reason, on the paperwork prepared by
Defendant Davis, he provided that I was currently
using cannabis and cocaine (Ex. 24-A), however, we
now know that was a:false accusation by Defendant
Davis because Dr. Gamble had me tested for them,
which were negative test results (Ex. 28-D). This
debunked Defendant Davis' theory that my medical
condition was caused by drugs.

The staff at my prison came up with so many theories
as to what caused the Dilantin toxicity, even to the
extent of saying it was because I was rinsing the
bottom of my medication cup (Ex. 41).

When I asked for my medical records, a lot was
blacked out. I complained::but was told by AHSA
Darlen Brown that it was permitted (Ex. 42).

I always asked to see Defendant Hoey but was re-
fused numerous times.

CP) Even hoch “L Cont ved to have Sei zores

avd sudfered, nate Def dhey now Davis
Changed My meal caten. “
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 15 of 113

BP-2148,055 THMATE REQUKST TO STAFF cprry

SEP 38 .
U.S. DEPARTMENT OF JUSTICE

Re aera eS

FEDERAL BUREAU OF PRISONS

      
 

 
   
    

 

 

 

 

 

Health Services Unit for Triage request

 

TO: (Name and Title of Stefi Member) DETE: :
[3D 4

 

=e vo WEDS 0144 18

38-U

or concern apd the solution you ere requesting,
Failure to be specific may result in no action being

 

 

WORK ASSIGNMENT:

 

 

 

 

 

SUBJECT: (Briefly state your question °
¥ 4

Continue on back, if necessary. Your

taken. If necessary, you will be interviewed in order to successfully respond to your
request,

Request. far (circle one): MEDICAL DENTAL gubmit seperate requests far each.

 

DESCRIBE YOUR CONDITION HERS (describe brevemeste su condicion aqui) : PLEASE Use INK

= TA Tourn DOENNTEN ens RUD THES fe SRE “The B SOING

SR RRANGE. ET TR CASULE (NY Sbteen OdCTOR. SHLD Tht S_ NOT Gp
AND t_caNTT “TAKE. ln KON OF PECL FORM MEDS THAT S_WHS TM:
Sy TROUT ORD UST GAD ABAD SEZURE @) Ar TRE BUD.
HER IN GEDAGHS HAND tee) Vs U Paster AVY CANT
CHANGE MEDS | : __ , :

Bow long heve you had this problem? a Deys “__ Months Yerrs

   

 

(Do not write below this line)

 

 
   
 

You have been scheduled an appointment on this date watch cell-outs for time.

All appointment dates and times are subject to change.

Ratch .cell-outs, you have been scheduled for an appointment to be seen et Health Services,
Follow up ~or this problem(s) will be during your next chronic car clinic which will be in the
month af: (=pprocimate) . Your request wes forwexded to medical records.

—_—_—____ —
all test (s)/Z-cays were either normal or expected besed.on your medica) condition(s).

“_ Watch call-out far Labs that heve beep ordered.
__ So appointment ror this problem(s). __ See attached. __
__ Your request fcr dentel triage and or cleaning has been received, wetch call-outs.
_ Your meds were renewed,snubmit Rx refill form to pharmacy to recesve your meds when they are due.
__ You may purchase over-the-coumter (OTC) medication for this condition. ,

__ Ibuprofen __ Acetaminophen _ Muscle Rub __ antifimgel (kolmaftate) Cream _ other {sae below)

 

Tee 20 minutes ad 2 hors of.

 

 

, a “9ignatare Stari uddavid Ay ; Date
org | M, . @Ssa_ Ay
” fy a edie
ae & 73. v 14 aw
Recded Copy - File; €opy\- Inmate~- Hie ims
(This form may be replicated via WP): burg onss Form replaces BP-148.070 dated Oct B6
and BP-5148.070 APR 394

-SECTION 6

   

 

FILE Ly SECTION 6 UNLESS APPROPRIATE FOR PRIVACT FOLDER

 

Be
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 16 of 113

Bureau of Prisons
Health Services
Clinical Encounter

Inmate Name: WILLIAMS, DELVON LAMAR Reg#: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: WIL
Encounter Date: 12/09/2014 11:29 Provider: Massa, David MD Unit: F04

Chronic Care encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Massa, David MD

Chief Complaint: NEUROLOGY

Subjective: New arrival, assign CCC NEUROLOGY due to hx of seizure disorder. Inmate last had seizure
when not given his medication in non-Federal holdover facility about 1-2 months ago. When
he takes his medication he has no problem. No seizures since here. Would like to self-carry

medication.
Pain Location:

Pain Scale: 0

Pain Quaiities:
History of Trauma:
Onset:

Duration:
Exacerbating Factors:
Relieving Factors:
Comments:

Seen for clinic(s): Neurology
Added to clinic(s): Neurology

 

 

 

 

 

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

12/09/2014 11:30 WIL 98.5 36.9 Oral Massa, David MD
Pulse:

Date Time Rate Per Minute Location Rhythm Provider

12/09/2014 11:30 WIL 76 Via Machine Regular Massa, David MD
Respirations:

Date , Time Rate Per Minute Provider

42/09/2014 11:30 WIL 14 Massa, David MD
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

42/09/2014 11:30 WIL = 115/79 Left Arm Sitting Adult-large Massa, David MD
Weight:

Date ime Lbs Kg Waist Circum. Provider

. 12/09/2014 = 11:30 WIL 227.0 103.0 Massa, David MD

Exam: ,

Diagnostics

Laboratory
Yes: Results

Generated 12/09/2014 11:39 by Massa, David MD Bureau of Prisons - WIL Page 1 of 4

Ex 4A
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 17 of 113

 

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: WIL
Encounter Date: 12/09/2014 11:29 Provider: Massa, David MD Unit: F04
Exam:

11/14 CBC, CMP, Lipids, Hepatitis Panel, A1C, UA, RPR, HIV all normal/negative.
. | can't find a dilantin level
General
Affect
Yes: Cooperative
Appearance
Yes: Alert and Oriented x 3
No: Appears Distressed
Nutrition
Yes: BMI reviewed (enter in comments)

BMI 29.9, overweight, almost obese
Neurologic ‘
Cranial Nerves (CN)
Yes: CN 2-12 intact Grossly
Coordination
Yes: Within Normal Limits
Coordination - Gait
Yes: Normal Gait
Coordination - Stance
Yes: Normal Stance
Level of Consciousness
Yes: Alert and Oriented x 3
ASSESSMENT:

Seizure disorder, other convulsions, 780.39 - Current, Chronic, At Treatment Goal

PLAN:
New Medication Orders:
Rx# Medication Order Date Prescriber Order

Phenytoin Sodium ER (Dilantin) 100 mg Cap 12/09/2014 11:29 300 mgs Orally - daily x 180
day(s) -- may self carry

Indication: Seizure disorder, other convulsions

One Time Dose Given: No

Discontinued Medication Orders:

Rx# Medication Order Date Prescriber Order
Generated 12/09/2014 11:39 by Massa, David MD Bureau of Prisons - WIL Page 2 of 4

Ee Z-B
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 18 of 113

 

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018

Date of Birth: 08/09/1984 Sex: M Race: BLACK Facility: WIL

Encounter Date: 12/09/2014 11:29 Provider. Massa, David MD Unit: FO4

Discontinued Medication Orders:

Rx# Medication Order Date Prescriber Order

77467-WiL Dilantin Oral Capsule 100 MG (Brand Name) 12/09/2014 11:29 Take three capsules (300mg) by
mouth each evening --- Piff Line
only ,

Discontinue Type: When Pharmacy Processes
Discontinue Reason: Order changed
indication:

One Time Dose Given:

New Laboratory Requests:

Details Frequency Due Date Priority
Lab Tests - Short List-General-Phenytoin, Total One Time 12/23/2014 00:00 Routine

Additional Information:
Can't find dilantin level in all his blood work done in Nov.

Lab Tests - Short List-General-Phenytoin, Total One Time 05/08/2015 00:00 Routine
Additional Information:
on Dilantin
Schedule:
Activity Date Scheduled Scheduled Provider
Chronic Care Visit 06/09/2015 00:00 Physician 01
CCC NEURO
Disposition:

Follow-up at Sick Call as Needed
Will Be Placed on Callout
Follow-up in 6 Months

Patient Education Topics:

Date Initiated Format Handout/Topic Provider Qutcome

12/09/2014 Counseling Compliance - Treatment Massa, David Verbalizes
Understanding

12/09/2014 Counseling Plan of Care Massa, David Verbalizes

Understanding
dilantin will be self-carry from now on, but levels will be monitored, if subtherapuetic, will be returned to pill line

Generated 12/09/2014 11:39 by Massa, David MD — Bureau of Prisons - WIL , Page 3 of 4

Ex 2-C
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 19 of 113

f :
. Federal _U.S. Medical Center for Federal Prisons
@ Bureau of 1900 W. Sunshine Street
7 Prisons Springfield, MO 65807
417-874-1621

 

*“** Sensitive But Unclassified ***

 

 

 

Name WILLIAMS, DELVON Facility FCI! Willlamsburg Collected 01/12/2016 9:00

Reg # 60442-018 Order Unit SPG Unit Received 01/13/2016 12:01

DOB 08/09/1981 Provider Christopher Davis, APRN/FNP- Reported 01/13/2016 13:51

Sex M Cc LIS ID 013161789
CHEMISTRY |

Phenytoin, Total 12.8 10.0-20.0 ug/mt

 

FLAG LEGEND L=Low Li=Low Critical H=High H!=High Critical AsAbnormal A! =Abnormal Critical

 

Page 1 of 1

 

Ex BA
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 20 of 113

Bureau of Prisons
Health Services

 

Cosign/Review
Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK
Scanned Date: 01/25/2016 14:30 Facility: WIL

 

Reviewed by Hoey, Stephen D.O. on 01/26/2016 10:28.

Bureau of Prisons - WIL
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 21 of 113

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1987 Sex: Mo Race: BLACK Facility: WIL
Encounter Date: 09/19/2017 11:41 Provider: Hoey, Stephen D.O. Unit: F03

 

Physician - Evaluation encounter performed at Health Services.
SUBJECTIVE:

COMPLAINT 1 Provider: Hoey, Stephen D.O.

Chief Complaint: Other Problem

Subjective: Pt brought to Health Services following episode at Food Services, thought to be a seizure; He
apparently became verbally unresponsive with drooling, but conscious, this resolved slowly
over time following transfer to Health Services. He was monitored until fully reactive, and,
following information that he did not go to "pill-line" this a.m. for his Dilantin, he was given a
"double" dose (i.e., 16 mL Dilantin 125 mg/5 mL @ 8:50 a.m.), and was discharged on his
insistence. Valproate susp was ordered to start when available to Pharmacy. He again
suffered another episode and transported back to Health Services for more prolonged
observation, and to receive another dose of DPH at 12 noon. His neuro exam returned to
baseline, with no evidence clinically of overlying pathology (i.e., illicit drug ingestion,
meningitis, etc). Will increase DPH dosage judiciously and monitor levels and clinical

 

 

 

 

 

 

progress.
Pain: No
OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location © Provider
09/19/2017 09:10 WIL 97.7 36.5 Oral Hoey, Stephen D.O.
Pulse: .
Date Time Rate Per Minute Location Rhythm Provider
09/19/2017 09:10 WIL 76 Apical Regular Hoey, Stephen D.O.
Respirations:
Date Time Rate Per Minute Provider
09/19/2017 09:10 WIL 14 Hoey, Stephen D.O.
Blood Pressure:
Date Time _ Value Location Position Cuff Size Provider
09/19/2017 09:10 WIL 110/76 Left Arm Sitting Hoey, Stephen D.O.
Exam: ,
Pulmonary

Auscultation -
Yes: Clear to Auscultation
No: Rhonchi, Wheezing, Expiratory-Wheezing
Cardiovascular
Auscultation
Yes: Regular Rate and Rhythm (RRR), Normal $1 and S2
No: M/R/G
Peripheral Vascular
General
No: Pitting Edema

Generated 09/19/2017 12:04 by Hoey, Stephen D.O. Bureau of Prisons - WIL Page 1o0f 3 :
 

 

 

Case 3:20-cv-00737-MEM-DB Document 1 Filed 05/05/20 Page 22 of 113

-rom: AIWILLIAMS, ‘IDELVON LAMAR'
To:

Date: 9/6/2016 7:06 AM

Subject:

To: whoever in charge
nmate Work Assignment Hvac2

“ATTENTION***

bubject line.

5d963265-5700-4d65-8268-265543da1c02
Your response must come from the departmental ma
NOT be delivered to the inmate.

“Inmate Message Below***

Yall take to long to responds:to a person's situation 1)
times for this funny feeling | keep having on seizure
the problem just need to know if i need to call whoev

 

 

 

**Request to Stafi*** WILLIAMS, D

Please cut and paste the message indicator below irjto the subject line; only this indicat

ny — Coutd

<6044201 8@inmatemessage.com

ELVON, Reg# 60442018, WIL-F-B

 

il box. Responses from personal

nay be life are death situation | beg
medication and yall ain't did NOTH
er over yall are what?

 

Alo Ar ke

prosiom (°
CK cAII- M4

D

n

r can be in the

ailboxes WILL

i to sick call 3 4
ING to see what's

 

anna?

 

 

 

 

 

puattatle AT pill Line
gD
peers ——
c PEs, 6 G i: 6 hi |

 
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 23 of 113

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M  Race:BLACK __ Facility: = WIL
Note Date: 10/21/2016 10:20 Provider: Davis, Christopher Unit: F03

 

Admin Note - Chart Review encounter performed at Health Services.
Administrative Notes:
ADMINISTRATIVE NOTE 1 Provider: Davis, Christopher APRN/FNP-C

Dilantin result is 47.5. Inmate called to come over once count clears
&

 

 

   
  
    
    
   
   
 
 
  

New Medication Orders:é

Rx# edication<) .. Order Date Prescriber Order
Phenytoin Oral, ! 10/21/2016 10:20 7.5 ml Orally - Two Times a
Cy Day x 180 day(s) Pill Line Only --

Start on 10/24/2016
r convulsions

Discontinued Medication Orders:

Rx# Medication Order Date Prescriber Order
107020-WIL Phenytoin Oral Susp 125 MG/ 10/21/2016 10:20 take 10ml by mouth twice daily

kak

***note increased dose

Discontinue Type: When Pharm 6
Discontinue Reason: new order writte
Indication:

Copay Required: No _ Cosign Required: No
Telephone/Verbal Order: No

Completed by Davis, Christopher APRN/FNP-C on 10/21/2016 10:23

- Generated 10/21/2016 10:23 by Davis, Christopher Bureau.of Prisons - WIL . Page 1 of 1

KSA
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 24 of 113

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: = WIL
Note Date: 10/21/2016 10:24 Provider. Davis, Christopher Unit: FO3
Admin Note - Chart Review encounter performed at Health Services.
Administrative Notes:
ADMINISTRATIVE NOTE 1 Provider: Davis, Christopher APRN/FNP-C
Dilantin result is 47.5. Inmate called to come over once count clears

New Laboratory Requests:

Details Frequency Due Date Priority

Lab Tests-P-Phenytoin, Total One Time 11/10/2016 00:00 Routine

Labs requested to be reviewed by: Hoey, Stephen D.O.

Copay Required: No Cosign Required: No
Telephone/Verbal Order: No
Completed by Davis, Christopher APRN/FNP-C on 10/21/2016 10:25
Generated 10/21/2016 10:25 by Davis, Christopher. Bureau of Prisons - WIL Page 1 of 1

xo
Case 3:20-cv-00737-MEM-DB Document 1 Filed 05/05/20 Page 25 of 113

Federal U.S. Medical Center for Federal Prisons |
Bureau of 1900 W. Sunshine Street

Prisons Springfield, MO 65807

417-874-1621

 

*** Sensitive But Unclassified ***

 

 

 

 

Name WILLIAMS, DELVON Facility FCI Williamsburg Collected 10/20/2016 10:21
Reg # 60442-018 Order Unit F03 SPG Unit Received 10/21/2016 10:30
DOB 08/09/1981 Provider Stephen Hoey, DO Reported 10/21/2016 12:04
Sex M LIS ID 294161135

CHEMISTRY 4
Sodium 140 137-148 mmol/L
Potassium 4.3 3.5-5.0 mmol/L.
Chloride L 97 99-114 mmol/L
C02 27 22-30 mmol/L
BUN 13 7-22 mg/dL
Creatinine 0.75 0.66-1.25 ~ mg/dl
eGFR (IDMS) >60

GFR units measured as mL/min/1.73 m“2. If African American multiply by 1.210.
A calculated GFR <60 suggests chronic kidney disease if found over a 3 month period.

Calcium 9.6 8.5-10.9 mg/dL
Glucose 101 70-110 mo/di
AST 34 11-55 U/L
ALT 37 11-66 U/L
Alkaline Phosphatase 87 41-133 U/L
Bilirubin, Total 0.6 0.2-1.3 mg/dL
Total Protein 8.0 6.0-8.2 g/dL
Albumin 4.5 3.6-5.4 g/dL
Globulin 3.5 2.0-3.7 g/dL
Alb/Glob Ratio 1.30 1.00-2.30

Anion Gap 15.7 9.0-19.0

BUN/Creat Ratio 16.8 5.0-30.0

Phenytoin, Total HI! 22.0 10.0-20.0 ug/mL

Critical Result verified and called to PA Harrell by CP.
Result read back on 10/21/2016 at 11:03 AM.

 

 

CRP 0.6 0.5-0.9 mg/dL
HEMATOLOGY

WBC 6.2 4.3-11.1 K/uL
RBC 5.34 4.46-5.78 M/uL
Hemoglobin 14.7 13.6-17.6 g/dL.
Hematocrit 46.0 40.2-51.4 | %
MCV 86.2 82.5-96.5 fL
MCH 27.5 27.1-34.9 pg
MCHC L 31.9 33.0-35.0 g/dL
RDW H 14.1 12.0-14.0 %
Platelet 169 130-374 K/ul
MPV 10.2 6.9-10.5 fL
Neutrophils % 60.9 %

 

FLAG LEGEND L=Low Ll!=Low Critical H=High H!=High Critical A=Abnormal A! =Abnormal Critical

Page 1 of 2
KSe
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 26 of 113

U.S. Medicai Center for Federal Prisons
f 1900 W. Sunshine Street
Prisons Springfield, MO 65807
417-874-1621

 

*«* Sensitive But Unclassified ***

 

 

 

 

Name WILLIAMS, DELVON Facility FCI Williamsburg Collected 10/20/2016 10:21
Reg # 60442-018 Order Unit F03 SPG Unit Received 10/21/2016 10:30
DOB 08/09/1981 Provider Stephen Hoey, DO Reported 10/21/2016 12:04
Sex M LIS ID 294161135
HEMATOLOGY |
Therapeutic decision making should be based on absolute values, rather than percentages
Lymphocytes % 29.1 %
Monocytes % 7.6 %
Eosinophils % 0.9 %
Basophils % 1.5 , %
Neutrophils # 3.8 4.9-6.7 K/uL
Lymphocytes # 1.80 1.3-3.7 Kul
Monocytes # 0.5 0.3-1.1 K/uL
Eosinophils # 0.1 0.0-0.5 K/uL
Basophils # 0.1 0.0-0.1 K/ub

 

FLAG LEGEND L=Low LI!=Low Critical H=High H!=High Critical A=Abnormai A! =Abnormal Critical

gq SP
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 27 of 113

Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: WILLIAMS, DELVON LAMAR . Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK
Encounter Date: 10/21/2016 12:04 Provider. Lab Result Receive Facility: WIL

 

Cosigned by Hoey, Stephen D.O. on 10/24/2016 07:24.

Bureau of Prisons - WIL
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 28 of 113

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: WIL
Note Date: 10/21/2016 12:07 Provider: Davis, Christopher Unit: FO3

 

Admin Note - Chart Review encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Davis, Christopher APRN/FNP-C
Springfield just called with critical Dilantin level of 22. Drawn yesterday. This was the same day the labcorp
lab was called. ,

inmate has still not reported. Will call for him again.

Other:
Dr Hoey made aware of new lab. He was already aware of the 40s Dilantin level

Copay Required: No Cosign Required: No
Telephone/Verbal Order: No

Completed by Davis, Christopher APRN/FNP-C on 10/21/2016 12:10

Generated 10/21/2016 12:10 by Davis, Christopher . Bureau of Prisons - WIL . Page 1 of 4

Ex b-A
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 29 of 113

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #:

Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility:

Note Date: 10/21/2016 13:09 Provider: Davis, Christopher Unit:

60442-018

WIL
FO3

 

Admin Note - General Administrative Note encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Davis, Christopher APRN/FNP-C
Inmate has been over head paged but still not come to medical.

Officer called.

Copay Required:No Gosign Required: No
Telephone/Verbal Order: No

Completed by Davis, Christopher APRN/FNP-C on 10/21/2016 13:10

Generated 10/21/2016 13:10 by’Davis, Christopher ’ Bureau of Prisons - WIL

Page 1 of 1

& b-B
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 30 of 113

Bureau of Prisons
Health Services
Clinical Encounter

Inmate Name: WILLIAMS, DELVON LAMAR Reg#: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: WIL

Encounter Date: 10/21/2016 14:03 Provider: Davis, Christopher Unit: FO03

Mid Level Provider - Follow up Visit encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Davis, Christopher APRN/FNP-C

Chief Complaint: Other Problem
Subjective: Inmate arrived to discuss elevated Dilantin level.

Pain: No

 

OBJECTIVE: .

Comments
inmate comes to medical , won't take ear plugs out.

inmate denies any problems other than wanting his ears cleaned.
Says has been somewhat dizzy. lately but associates with ears.

Not ataxic. Alert and oriented x 3.

Advised of plan to hold Dilantin over weekend, change to pill line and follow up with lab testing.
ASSESSMENT:

Seizure disorder, other convulsions, 780.39 - Current

PLAN:
New Laboratory Requests:
Details Frequency Bue Date Priority
Lab Tests-P-Phenytoin, Total One Time 10/27/2016 00:00 Routine
Labs requested to be reviewed by: Hoey, Stephen D.O.
Disposition:

Follow-up at Sick Cail as Needed

Patient Education Topics:

Date Initiated Format Handout/Topic Provider Outcom
{0/21/2016 Counseling Access to Care Davis, Christopher  Verbalizes
Understanding
Generated 10/21/2016 14:05 by Davis, Christopher Bureau of Prisons - WIL Page 1 of 2

CG LC
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 31 of 113

 

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg#: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: WIL
Encounter Date: 10/21/2016 14:03 Provider: Davis, Christopher Unit: F03
Copay Required: No Cosign Required: No

Telephone/Verbal Order: No

Completed by Davis, Christopher APRN/FNP-C on 10/21/2016 14:05

Generated 10/21/2016 14:05 by Davis, Christopher Bureau of Prisons - WIL , Page 2 of 2

Cx. bP
 

 

¥

 

Ss

 

To: Mr.Davis are whoever in control

’ subject line. |

ie am and me already having Vergo a dizziness tha

|fespond ASAP!

Case 3:20-cv-00737-MEM-DB Document 1 Filed 05/05/20 Page 32 of 113

%

A E
'

‘

|

|

|

|

From: AMWILLIAMS, “IDELVON LAMAR’
[O:

Date: 10/24/2016 {2:21 PM

Subject: “Request to Staff** WILLIAMS, D

nmate Work Assignment: Hvac2
i 1

“ATTENTION***

Please cut and paste the message indicator below in

P4966 10-5d1 2-4a63-8026-97b8312327e1

Your response must core fram the departmental ma
NOT be delivered to the inmate.

“Inmate Message Below***

'
1

ake the medication away from me until Tuesday am
afternoon after something yall knew was wrong wher,

© you mean to tell me ( have toido something becau
fazy very crazy and why would yall take my meds a

Vou Seater Me
_

pill Line.

low

had a seizure Thrusday at work you all drew my bidod said my blood was a 44 said th
22 that was high also SO why didn't yall do something about the medication then when i

i a eee

<60442018@inmatemessage.com>

ELVON, Reg# 60442018, WIL-F-8

eee a

or can be in the
il box. Responses from personal mailboxes WILL

to the subject line; only this indicat

'
I
t
i

Hast time it was a
was 22 now yall
ne in the am and
ing to pill line in

 

and now yall want me to go to pill
my levels were 22 now with meg
t medicine that | am taking don't wérk right off hand
se of something you all could have pervented that's
way from me for yall mistakes thatis dumb need a

i

4 cai len iS

rol vale 2

C Davis APRN i
. FOYSCP
Williamsburg SC

 

 

 

 

 

 
 

 

Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 33 of 113

(

From: AMWILLIAMS, “!IDELVON LAMAR’ <60442018@inmatemessage.con ;
To: {
Date: 10/31/2016 5:19 PM
Subject: *“Request to Staff** WILLIAMS, DELVON, Reg# 60442018, WIL-F-8
To: Mr. Davis

nmate Work Assignment: Hvac2
“ATTENTION***

Please cut and paste the message indicator below into the subject line; only this indicathr can be in the
subject line.

186e7 70-02c4-48/6-9a88-14b9cc902 icf I
our response must come fram the departmental mail box. Responses from personal mailboxes WILL
NOT be delivered to the inmate. .

 

“Inmate Message Below*™™ |

ou send me a respond back that we already knew Im talking about yall knew my levels were high and '
Hidn't do anything until | had a seizure you ain’t tell me why was i not look at until i had 4 iseizure and why

'm on pill line for something yall, did that ain't nothing to do with me if yall would have looked at me when

the were high at first maybe i wouldn't have had the seizure i know you don't care but itis S your job i trying

to go home alive not dead like the rest of ooyu respand back telling me my meds at pill ine we already

. knew that | told you that so what was the reason you writing that???777 7227227277227 PP 2? PP ee eT eT eee

 

hodt ‘Cure WHat Jaws Seyr oc

!
!

Means, Yor Tevel was! Hyb, Yor
aohticd > a planed.

(i ae

We CeTaAply uwsh You yo Ge Ame |

Al ug e jor Me darie of OT pitt |
| |
Cine. _ | |
C2 thle, 2%
% SOV
oy
sy 1

 

 

 

 

 

 
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 34 of 113

Federal U.S. Medical Center for Federal Prisons

Bureau of € 1900 W. Sunshine Street

Prisons Springfield, MO 65807
417-874-1621

 

*** Sensitive But Unclassified ***

 

 

 

 

Name WILLIAMS, DELVON Facility FCI Williamsburg Collected 05/01/2017 09:13

Reg # 60442-018 Order Unit F03 SPG Unit Received 05/02/2017 11:40

DOB 08/09/1981 Provider Christopher Davis, APRN/FNP- Reported 05/02/2017 13:58

Sex M C LISID 088171065
CHEMISTRY |

Phenytoin, Total HI 20.8 10.0-20.0 — ug/mL

Critical Result verified and called to Tony Borck by JP.
Result read back on 5/2/2017 at 12:58 PM.

 

FLAG LEGEND L=Low L!=Low Critical H=High HI!=High Critical A=Abnormal A! =Abnormal Critical

 

Eq D>
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 35 of 113

Bureau of Prisons
Health Services

 

Cosign/Review
Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK
Encounter Date: 05/02/2017 14:06 Provider: Lab Result Receive Facility: WIL

 

Reviewed by Davis, Christopher APRNI/FNP-C on 05/03/2017 08:14.

Bureau of Prisons -WIL
Case 3:20-cv-00737-MEM-DB Documenti Filed 05/05/20

Bureau of Prisons
Health Services

Page 36 of 113

 

Cosign/Review
inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK
Encounter Date: 05/02/2017 14:06 Provider: Lab Result Receive Facility: WIL

 

Cosigned by Hoey, Stephen D.O. on 05/03/2017 08:41.

Bureau of Prisons - WIL
Case 3:20-cv-00737-MEM-DB Document 1 Filed 05/05/20 Page 37 of 113

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: WIL
Encounter Date: 07/02/2017 19:00 Provider: Rosario, Nair RN Unit: F03

 

Nursing - Evaluation encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 14 Provider: Rosario, Nair RN

Chief Complaint: NEUROLOGY
Subjective: Received radio inmate having seizures on housing unit.

Pain: Not Applicable

 

OBJECTIVE:

Exam:
General
Affect
Yes: Pleasant, Cooperative

Appearance
Yes: Appears Weil

ASSESSMENT:

Seizure Activity

Small seizure activity witness by other inmate. By the time | arrived at the unit inmate was sitting trying to eat, was
confused but able to follow commands properly inmate walked downstairs and was brought to HSU for a neuro check;
eyes PERRLA, normal coordination and strength, A & O x 3, speaking in full sentences. Notify Dr. Hoey via telephone;
verbal order to gave an additional dose of prescribed Dilantin susp. 125mg/5ml and report in am to be seen by provider.

inmate took additional dose and was escorted back to his unit, instructed to returned in am.

PLAN:
New Medication Orders:
Rx# Medication Order Date Prescriber Order
Phenytoin Oral Susp 125 MG/5ML 07/02/2017 19:00 9 ml Orally One Time Dose
Given PRN x 0 day(s) Pill Line
Only
Start Now: Yes
Night Stock Rx#:
Source: Sub Stock Location
Admin Method: Pill Line
Stop Date: 07/02/2017 19:11
MAR Label: 9 ml Orally One Time Dose Given PRN x 0 day(s) Pill Line Only
One Time Dose Given: Given Now
Disposition:

To be Evaluated by Provider
Discharged to Housing Unit-No Restrictions
Follow-up in 12-24 Hours

Generated 07/02/2017 20:44 by Rosario, Nair RN Bureau of Prisons - WIL Page 1 of 2

ex ||
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 38 of 113°

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: WILLIAMS, DELVON LAMAR ; Reg#: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: WIL
Encounter Date: 10/10/2017 19:14 Provider: Borck, T. RN Unit: F03

 

Nursing - Evaluation encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 14 Provider: Borck, T. RN

Chief Complaint: NEUROLOGY
Subjective: Inmate escorted to pill line this evening cell mate states he just had a seizure about 10 |

 

 

 

 

minutes ago
Pain: No

OBJECTIVE:
Temperature:

Date Time _ Fahrenheit Celsius Location Provider

10/10/2017 19:14 WIL 97.9 36.6 Oral Borck, T. RN
Pulse:

Date Time Rate Per Minute Location Rhythm Provider

10/10/2017 19:14 WIL 77 Via Machine Borck, T. RN
Respirations:

Date Time Rate Per Minute Provider

10/10/2017 19:44WiL 16 Borck, T. RN
Blood Pressure: ;

Date Time Value Location Position Cuff Size Provider

40/10/2017 19:14 WIL 122/84 Right Arm Sitting Adult-large  Borck, T. RN
Exam:

Neurologic

Motor System-General
Yes: Normal Exam

Coordination
Yes: Within Normal Limits

Coordination - Gait
Yes: Normal Gait

ASSESSMENT:

Seizure Activity

Inmate escorted by another inmate to pill line, cell mate states inmate had a seizure about 10 minutes ago. Inmate
slightly groggy, gave inmate PM dose of pill line medications.

Sat inmate in lobby and completed pill line.

inmate's vitals within normal limits. During assessment inmate states he had two seizures today. Inmate states these
seizures feel different. Inmate states prior to today he was able to tell when they were about to come on, but now it is as
if | just slip off into a seizure. Inmate states it used to take quite a while to really come out of the seizure back to 100%.
Inmate states now it's all over in about 15 minutes from start to finish. Consulted MD with order received.

Generated 10/10/2017 19:33 by Borck, T. RN ’ Bureau of Prisons - WIL , Page 1 of 2

Cy 43
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 39 of 113

U. S. Medical Center for Federal Prisons
ureau of 1900 W. Sunshine Street

risons Springfield, MO 65807

41 7-874-1 621

 

** Sensitive But Unclassified **

 

 

 

 

Name WILLIAMS, DELVON Facility FCI Williamsburg Collected 10/23/2017 08:33
Reg # 60442-018 Order Unit F03 SPG Unit Received 10/24/2017 10:31
DOB 08/09/1981 Provider Stephen Hoey, DO Reported 10/24/2017 13:01
Sex M LIS ID 286171048

CHEMISTRY |
Sodium 141 137-148 mmol/L
Potassium 4.1 3.5-5.0 mmol/L
Chloride 100 99-114 mmol/L
CcoO2 30 22-30 mmol/L
BUN 15 7-22 mg/dL
Creatinine 0.78 0.66-1.25 mg/dL
eGFR (IDMS) >60

GFR units measured as mL/min/1.73 m2. if African American multiply by 1.210.
A calculated GFR <60 suggests chronic kidney disease if found over a 3 month period.

 

 

Calcium 9.5 8.5-10.9 mg/de
Glucose 90 70-110 mg/dL
AST 36 11-55 U/L
ALT 45 11-66 U/L
Alkaline Phosphatase 74 41-133 U/L
Bilirubin, Total 0.4 0.2-1.3 mg/dL
Total Protein 74 6.0-8.2 g/dL
Albumin 4.2 3.6-5.1 g/dL
Globulin 3.2 2.0-3.7 g/dL
Alb/Glob Ratio 1.30 1.00-2.30
Anion Gap 10.8 9,0-19.0
BUN/Creat Ratio 19.0 5.0-30.0
Phenytoin, Total 11.0 40.0-20.0 ug/mL
Vailproic Acid, Total L 22.4 50.0-100.0 ug/dL.
HEMATOLOGY
WBC L 3.5 4.3-11.1 K/uL |
NRBC% 0.0 %
RBC 5.43 4.46-5.78 M/uL
Hemoglobin 14.5 13.6-17.6 g/dL
Hematocrit 44.2 40.2-51.4 %
MCV L 81.4 82.5-96.5 fl
MCH L 26.7 27.1-34.9 pg
MCHC L 32.8 33.0-37.0 - g/dL
RDW-CV 13.0 12.0-14.0 %
Platelet 152 130-374 K/uL
MPV H 12.8 6.9-10.5 fL
Neutrophils % 47.6 %

Therapeutic decision making should be based on absolute values, rather than percentages

FLAG LEGEND L=Low L!=Low Critical H=High HI=High Critical A=Abnormal A! =Abnormal Critical

EX \4
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 40 of 113

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility; = WIL
Note Date: 11/29/2017 14:39 Provider: Davis, Christopher Unit: FO03

 

Admin Note - General Administrative Note encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Davis, Christopher APRN/FNP-C
order ahead of note

New Medication Orders:

Rx# Medication Order Date Prescriber Order
Valproic Acid Syrup 250MG/5ML 11/29/2017 14:39 15 ml Orally - Two Times a Day

x 365 day(s) Pill Line Only

Indication: Seizure disorder, other convulsions
Start Now: Yes
Night Stock Rx#:
Source: Pyxis
Admin Method: Pill Line
Stop Date: 11/29/2018 14:38
MAR'Label: 15 ml Orally - Two Times a Day x 365 day(s) Pill Line Only
One Time Dose Given: No

Discontinued Medication Orders:

Rx# Medication Order Date Prescriber Order
112183-WIL Valproic Acid Syrup 50 MG/ML, 480 ML 11/29/2017 14:39 take 8.5mL by mouth twice daily
***n iil line***

Discontinue Type: When Pharmacy Processes
Discontinue Reason: new order written

Indication:

New Laboratory Requests:
Details. Frequency . Due Date Priority
Lab Tests-P-Phenytoin, Total One Time 01/02/2018 00:00 — Routine
Lab Tests-V-Valproic Acid, Total

Labs requested to be reviewed by: Hoey, Stephen D.O.

Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Davis, Christopher APRN/FNP-C on 11/29/2017 14:41
Requested to be cosigned by Hoey, Stephen D.O..
Cosign documentation will be displayed on the following page.

Generated 11/29/2017 14:41 by Davis, Christopher ‘Bureau of Prisons - WIL : Page 1 of 1

EX 5
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 41 of 113

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg#: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: WIL
Encounter Date: 12/04/2017 06:56 Provider: Davis, Christopher Unit: FO3

 

Mid Level Provider - Evaluation encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Davis, Christopher APRN/FNP-C
Chief Complaint: NEUROLOGY
Subjective: Late entry, from last week

Went to rec as inmate had a sz. On arrival he was alert and oriented x 3. Brought to medical
until he felt better.

Staff say he did not hit his head

 

 

 

Pain: No

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

12/04/2017 06:57 WIL 99.4 37.3 Davis, Christopher APRN/FNP-C
Pulse:

Date Time Rate Per Minute Location Rhythm Provider

12/04/2017 06:57 WIL 96 Davis, Christopher APRN/FNP-
Respirations:

Date Time Rate Per Minute Provider

12/04/2017 06:57 WIL 16 Davis, Christopher APRN/FNP-C
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

12/04/2017 06:57 WIL 114/80 Davis, Christopher APRN/FNP-
Exam:

General

Appearance
Yes: Appears Well, Alert and Oriented x 3
Skin
General
Yes: Within Normal Limits, Dry
Pulmonary

Auscultation .
Yes: Clear to Auscultation

Cardiovascular
Auscultation
Yes: Regular Rate and Rhythm (RRR)

Exam Comments

No trauma
Inmate alert and oriented. Feels better before discharge

Generated 12/04/2017 06:59 by Davis, Christopher Bureau of Prisons - WIL . Page 1 of 2 \

CK lor
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 42 of 113

 

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg#: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: WIL
Encounter Date: 12/04/2017 06:56 Provider: Davis, Christopher Unit: FO3
ASSESSMENT:

Seizure disorder, other convulsions, 780.39 - Current

PLAN:

Disposition:
Follow-up at Sick Call as Needed

Patient Education Topics:

Date Initiated Format Handout/Topic Provider Qutcome
12/04/2017 Counseling Access to Care Davis, Christopher — Verbalizes

Understanding

Copay Required: No Cosign Required: No
Telephone/Verbal Order: No

Completed by Davis, Christopher APRN/FNP-C on 12/04/2017 06:59

Page 2 of 2

CX [&-B

Generated 12/04/2017 06:59 by Davis, Christopher Bureau of Prisons - Wil.
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 43 of 113

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility; = WIL
Note Date: 42/20/2017 14:52 Provider. Davis, Christopher Unit: C03
Review Note - Report Review encounter performed at Health Services.
Administrative Notes:
ADMINISTRATIVE NOTE 1 Provider: Davis, Christopher APRN/FNP-C
Dilantin and valproic acid low

Schedule:

Activity Date Scheduled Scheduled Provider

Clinical Encounter 12/31/2017 00:00 MLP 03

Dilantin and valproic acid low

Copay Required: No Cosign Required: No
Telephone/Verbal Order: No
Completed by Davis, Christopher APRN/FNP-C on 12/20/2017 14:53
Requested to be reviewed by Ortiz, Angel MD/SERO Medical Director.
Review documentation will be displayed on the following page.
Generated 12/20/2017 14:53 by Davis, Christopher Bureau of Prisons - WIL Page 1 of 1

Ex NT
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 44 of 113

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: WILLIAMS, DELVON LAMAR ‘ Reg #: 60442-0418
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility; WIL
Note Date: 02/01/2018 12:14 Provider: Hoey, Stephen D.O. Unit: C03

 

Admin Note - Orders encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Hoey, Stephen D.O.
Reviewed e-MAR; pt compliant with med regimen on pill-line, & no seizures reported. Will advance to KOP;

New Medication Orders:

Rx# Medication Order Date Prescriber Order
Phenytoin Oral Susp 125 MG/5ML 02/01/2018 12:14 8.5 mL Orally - Two Times a

Day x 365 day(s) -- may have
KOP; per PharmD. restrictions
Indication: Seizure disorder, other convulsions
Start Now: Yes
Night Stock Rx#:
Source: Sub Stock Location
Admin Method: Self Administration
Stop Date: 02/01/2019 12:13
MAR Label: 8.5 mL Orally - Two Times a Day x 365 day(s) -- may have KOP; per PharmD.
restrictions
One Time Dose Given: No

Valproic Acid Syrup 250MG/5ML 02/01/2018 12:14 15 mL Orally - Two Times a
Day x 365 day(s) -- May have
KOP; per PharmD. restrictions
indication: Seizure disorder, other convulsions
Start Now: Yes
Night Stock Rx#:
Source: Sub Stock Location
Admin Method: Self Administration
Stop Date: 02/01/2019 12:13
MAR Label: 15 mL Orally - Two Times a Day x 365 day(s) -- May have KOP; per PharmD.
restrictions
One Time Dose Given: No

New Laboratory Requests:

Details Frequency Due Date Priority
Lab Tesis - Short List-General-CBC w/diff One Time 02/16/2018 00:00 Routine

Lab Tests-P-Phenytoin, Total

Lab Tests-V-Valproic Acid, Total

Lab Tests - Short List-General-Comprehensive
Metabolic Profile (CMP)

Generated 02/01/2018 12:21 by Hoey, Stephen D.O. Bureau of Prisons - WIL . Page 1 of 2

X \8
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 45 of 113

 

Inmate Name: WILLIAMS, DELVON LAMAR
Date of Birth: 08/09/1981 Sex: M Race: BLACK
Encounter Date: 03/03/2018 12:51 Provider: Borck, T. RN

New Medication Orders:
Rx# Medication
Valproic Acid Liquid 250 MG/5ML

Order Dat
03/03/2018 12:51

Indication: Seizure disorder, other convulsions
Start Now: Yes

Night Stock Rx#:

Source: Sub Stock Location

Admin Method: Pill Line

Stop Date: 04/02/2018 12:50

Reg# 60442-018
Facility: WIL
Unit: E03

Prescriber Order
15 ml Orally - Two Times a Day
x 30 day(s) Pill Line Only

MAR Label: 15 ml Orally - Two Times a Day x 30 day(s) Pill Line Only

One Time Dose Given: No

Discontinued Medication Orders:

Rx#t Medication
114619-WIL Phenytoin Oral Susp 125 MG/ML} 237ML

Order Date
03/03/2018 12:51

Discontinue Type: /mmediate
Discontinue Reason: new order written
Indication:

Valproic Acid Syrup 50 MG/ML, 480 ML 03/03/2018 12:51

114620-WiL
Discontinue Type: /mmediate
Discontinue Reason: new order written
indication:

Disposition:
Follow-up at Sick Call as Needed
Discharged to Housing Unit-No Restrictions

Patient Education Topics:

Date Initiated Format
03/03/2018 Counseling

Handout/Topic
Compliance - Treatment

Come to pill line twice daily until switched to self carry

Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: Yes By: Hoey, Stephen D.O.
Telephone or Verbal order read back and verified.

Completed by Borck, T. RN on 03/03/2018 13:03
Requested to be cosigned by Hoey, Stephen D.O..
Cosign documentation will be displayed on the following page.

Generated 03/03/2018 13:04 by Borck, T. RN Bureau of Prisons - WiL

Prescriber Order

take 8.5mL by mouth twice daily
*“ self carry***

take 15mL by mouth twice daily
***self carry***

Provider Outcome
Borck, T. Verbalizes
Understanding
Page 2 of 2

Ex
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 46 of 113

Williamsburg Regional Hospital
500 Nelson Boulevard, Kingstrec, SC 29556
(ph)843-355-0143 (fax)843-3595-01 14
Medical Director: Dr. Kenneth Reis CLIA #42D025 1871
Patient: WILLIAMS, DELVIN Location: QUT — Room: Bed:
Admit Physician: HOEY ,STEPHEN

DOB: 08/09/1981 Age 36ycafiex: M
Med Rec #:117360 — Account #:21024948 Admit Date:04/03/18 Order Physician: HOEY STEPHEN
Collected: 04/03/18 @ 09:15 RN Acco: 180403141
Reference Range/Units Result Date/Time

 

Test Flag | Result
CHEMISTRY
Phenytoin (Dilantin) LAD 8.5 10.0 - 20,0 ug/mL UUOVIR 1644 SPAPPA
Valproic Acid (Depakene) 56.8 §0.0 - 100.0 ug/mL OVOVIN 1604 SPAPPA

_Legend _
High = HL Low = LO Critical = CR Abnormal = AB Extceme = XT

Printed: 04/03/2018 @ 16:10
Page: 1 of 1

OUT

WILLIAMS, DELVIN Location:

DOCTOR COPY - FINAL

 

“EX 75-4
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 47 of 113

Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK
Encounter Date: 04/04/2018 12:39 Provider: Lab Result Receive Facility: WIL

 

Cosigned by Hoey, Stephen D.O./CD on 04/05/2018 09:18.

Bureau of Prisons - WIL

Cy 20-8
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 48 of 113

 

U.S. Medical Center for Federal Prisons
1900 W. Sunshine Street
Springfield, MO 65807
417-874-1621

** Sensitive But Unclassified ***

 

 

 

 

Name WILLIAMS, DELVON Facility FCI Williamsburg Collected 04/18/2018 08:37
Reg # 60442-0718 Order Unit E03 SPG Unit Received 04/19/2018 10:33
DOB 08/09/1981 Provider Stephen Hoey, DO Reported 04/19/2018 13:24
Sex M LIS ID 095181185

. CHEMISTRY
Phenytoin, Total 11.2 10.0-20.0 ug/mL
Valproic Acid, Total 77.8 50.0-100.0 ug/mL

 

FLAG LEGEND L=Low L!=Low Critical H=High HI=High Critical A=Abnormal A! =Abnormal Critical

 

Page 1 of1 |

Ge 2l-A
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 49 of 113

Bureau of Prisons
Health Services

Cosign/Review

Inmate Name: WILLIAMS, DELVON LAMAR
Date of Birth: 08/09/1981 Sex: M
Encounter Date: 04/19/2018 14:00 Provider: Lab Result Receive

Cosigned by Hoey, Stephen D.O./CD on 04/19/2018 14:32.

Bureau of Prisons - WIL

Reg #:
Race:

Facility:

60442-018
BLACK
WIL

&-2
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 50 of 113

Federal U.S. Medical Center for Federal Prisons
Bureau of 1900 W. Sunshine Sireet

Prisons Springfield, MO 65807

417-874-1621

 

*~« Sensitive But Unclassified **

 

 

 

 

 

 

Name WILLIAMS, DELVON Facility FC! Williamsburg Collected 05/07/2018 10:02
Reg # 60442-018- Order Unit E03 SPG Unit Received 05/08/2018 10:10
DOB 08/09/1981 Provider Christopher Davis, APRN/FNP- Reported 05/08/2018 12:22
Sex M — LISID 127181175
[ | CHEMISTRY _|
Phenytoin, Total 13.9 10.0-20.0 ug/mL
Valproic Acid, Total 64.5 50.0-100.0 ug/mL
L_ : HEMATOLOGY |
WBC 44 4.3-11.1 K/uL
RBC 5.30 4.46-5.78 M/ub
Hemoglobin “15.1 13.6-17.6 g/dL
Hematocrit 45.1 40.2-51.4 %
MCV 85.1 82.5-96.5 fL
MCH 28.5 27.1-34.9 pg
MCHC 33.5 33.0-37.0 g/dL
RDW-CV 13.3 12.0-14.0 %
Platelet 169 130-374 K/uL

MPV H 12.4 6.9-10.5 fL

 

FLAG LEGEND L=Low Li=Low Critical H=High HI!=High Critical A=Abnormal A! =Abnormal Critical
Page 1 of 1

Gx 22-*
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 51 of 113

Bureau of Prisons
Health Services

Cosign/Review

 

inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK
Encounter Date: 05/08/2018 12:47 Provider: Lab Result Receive Facility: WIL

 

Reviewed by Davis, Christopher APRN/FNP-C on 05/08/2018 13:38.

Bureau of Prisons - WIL

EK

22-8
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 52 of 113

Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK
Encounter Date: 05/08/2018 12:47 Provider: Lab Result Receive Facility: WIL

 

Cosigned by Hoey, Stephen D.O./CD on 05/08/2018 14:46.

Bureau of Prisons - WIL

Cx 92-6
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 53 of 113

Bureau ov Prisons
Health Services
Medical Duty Status
Reg #: 60442-018 Inmate Name: WILLIAMS, DELVON LAMAR

___ confined to the living quarters except _ meals __pillline ___ treatments Exp. Date: __

 

   

 

     

 

 

___ on complete bed rest: ' __bathroom privileges only a
__cell: _ cell on first floor __Single cell _ lower bunk __ airborne infection isolation
__ other: a
__ all sports .
__ weightlifting: upper body _ lower body
woe cardiovascular exercise: running __jogging __walking ___ softball
ee __ football basketball handball __ stationary equipmeni:
an, Other: Exp. Date
;. May. have thefollowing equipment in his/her possession:

Work Restriction / Limitation: : :
Cleared for Food Service: Yes
Restriction - Expiration Date
Sedentary Work Only | OS 08/11/2018
Comments: N/A

Davis, Christopher APRE:/FNG?-C’ 05/11/2018

Date

Health Services Staff
Inmate Name: WILLIAMS, DELVON LAMAIR Reg#: _60442-018 Quarters: A01- __

ALL EXPIRATION DATES ARE AT 24:00

Page 1 of1

Generated 12/16/2019 12:05 by Bingaman, Danielle Health Bureau af Prisons - SCH z .
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 54 of 113

Bureau of Prisons

Health Services

Inmate Local Hospital
Reg #: 60442-018 Inmate Name: WILLIAMS, DELVON LAMAR

SENSITIVE BUT UNCLASSIFIED -— This information is confidential and must be appropriately safeguarded.

Transfer To: WRH
Health Problems
Health Problem
Dental caries, unspecified

Seizure disorder, other convulsions
Cannabis Use Disorder, Severe

Stimulant Related Disorders: Severe: Cocaine

Impacted cerumen
Other peripheral vertigo

He still has mild vertigo Increase his meclizine to 25 mg BID

Dizziness and giddiness

labyrinthitis
Foreign body in other or multiple sites
Disturbances in tooth eruption

Transfer Date: 05/14/2018

Status

Current
Current
Current
Current
Current
Current

 

Current

Remission
Remission

Medications: All medications to be continued until evaluated by a physician unless otherwise indicated.

Bolded drugs required for transport.

Meclizine HCI 25 MG Tab Exp: 05/16/2018 SIG: Take one tablet (25 MG) by mouth three times daily for 7

days

Phenytoin Oral Susp 125 MG/5ML, 237ML Exp: 05/09/2019 SIG: Take 9ml by mouth twice daily ***self

ca rry***

Valproic Acid Syrup 50 MG/ML, 480 ML Exp: 11/05/2018 SIG: Take 15m! by mouth twice daily ***self carry***

OTCs: Listing of all known OTCs this inmate is currently taking.

 

None
Pending Appointments
Date Time
08/24/2018 00:00
09/22/2018 00:00

TB Clearance: Yes

Last PPD Date: 09/22/2017

Last Chest X-Ray Date:

Activity
Chronic Care Visit
PPD Administration

 

TB Treatment:

 

TB Follow-up Recommended: No
Sickle Cell:
Sickle Cell Trait/Disease: No

Limitations/Restrictions/Diets:
Cleared for Food Service: Yes
Sedentary Work Only --- 08/11/2018

Comments:

Allergies
No Known Allergies

Devices / Equipment
No Data Found

Generated 05/14/2018 10:44 by Davis, Christopher

Bureau of Prisons - WIL

Provider

Physician 04
Nurse

induration: Omm
Results:
Sx free for 30 days: Yes

Page 1 of 2

CE 2

-A
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 55 of 113

 

Reg #: 60442-018 Inmate Name: WILLIAMS, DELVON LAMAR

 

SENSITIVE BUT UNCLASSIFIED — This information is confidential and must be appropriately safeguarded.

Travel:
Direct Travel: No
Travel Restrictions: None

UNIVERSAL PRECAUTIONS OBSERVED WHEN TRANSPORTING ANY INMATE:

 

 

 

 

 

 

 

 

Transfer From Institution: WILLIAMSBURG FCI Phone Number: 8433879400
Address 1: 8307 HIGHWAY 521
Address 2:
City/State/Zip: SALTERS, South Carolina 29590
Name/Title of Person Completing Form: Davis, Christopher APRN/ENP-C Date: 05/14/2018
Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018 DOB: 08/09/1981 Sex: M
Generated 05/14/2018 10:44 by Davis, Christopher Bureau of Prisons - WIL : Page 2 of 2

Sot. 0
 

Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 56 of 113

Medical Record Williamsburg Regional
Hospital

 

Name: WILLIAMS, DELVON L
Allergies:

 

Patient Details:

 

Patient Name. WILLIAMS, DELVON L / Admission Date: 05/14/2018 15:11
' VisiiNum: 21027386 Med Record Num: 117360
Room/Bad: 103-1 Patient Type: A AKA!
Gender: Male Patieat Status: 1A Marital Status: $ Race: B
Pl Age: 36 y Adm. Source: 2 Arrival Source: Velerah:
Pt Birthdate: 08/09/1981 Adm. Priority: 2 Hospital Service: MED Organ Donor:
Financial Class: Commercial Insurance (COM ) Religion: Living Wil:
i Pt, Phone: (843)387-9400 Church:
{ Pl. Address: CO FCI WILLIAMSBURG 8301 US HWY 521 Salters, SC 29590
‘ Temp Address:
' Employer: Occupation: Emp. Phone:
Emplayer Address: ,
Attending Dr.: Gamble, Troy MD Code: 1148
MRSA; .
Accident Location: Accident Cade: Accident DY/Tm;

 

Diagnosis List:

 

Admitting Dr.: Gamble, Tray MD Code: 1148
i
{

Procedure List:

 

Guarantor Information:

 

Name: Williams, Delvon L Phone: (843)387-3400

Address: CO FC] WILLIAMSSURG 8301 US HWY 521 Salters, SC 29590

DOB: 08/09/1981 Gender: Male Relationship: Self Occupation:

Employer: Emp. Phone:
! Employer Address:

 

Nearest Relative:

Name: Fei Willlamsburg Relationship: Other Relationship
Phone: (843)387-8400 Work Phone: Ext:
Address: 8301 US HWY 521 Salters, SC 29590

 

 

Insurance Information: .

COB: 1 insuranca Name: UNDEFINED PLAN Phone:
Mail Claim To: Seven Corners- Prison Division
Address: Bureau Of Prisons Divislon PO Box 3384 Carmel, IN 460823384

 

 

Authorization: Policy: 60442-018 Group: Payor 1D:

Subscriber: Willams, Delvon L Relationship: Self Phone:

Address: '

Visit No,: 21027386 WILLIAMS, DELVON L ;
Williamsburg Regional Hospital, 500 Nelson Bivd, Kingstree, SC 29556 REXKKKEEEEAKARK '

Viewed/Printed on:

05/17/2018 09:33 Page 1 of 6

. Williams, Delvon #60442-018 FCI WILLIAMSBURG SALTERS SC 29580
' , . we (7, AT. _
CK SY
 

 

Case 3:20-cv-00737-MEM-DB Document 1 Filed 05/05/20 Page 57 of 113

 

Medical Record Williamsburg Regional Hospital
Visit No.: 21027386 WILLIAMS, DELVON L

General: Alen and oriented to time, place and name, No acute distress.

Cardiovascular: Regular rate and rhythm, $182 normal. No murmurs, rubs or gallaps. No jugular
venous disention. Point of maximal impact nondisplaced. Capillary refill less than 3 seconds.
Pulmonary: Clear to auscultation, no rales, rhonchi or wheezes.Ches! rise syinetrical bilaterally.
Abdomen: Soft, non-distended, normoactive bowel sounds, no tenderness, rebounding of guarding. No
costavertebrat angle tenderness, No hepatosplenomegaly note. No masses palpated.

Extremities: No cyanosis, clubbing or edema noted. All pulses palpable.

impression and Plan
Created by GAMBLE, TROY 8 at 08/16/2018 09:29 ,

impression: 1. Ataxic gail due to Dilantin toxicity.

2. Ginglval hyperplasia due to his Difantin.

3. Seizure disorder.

4, Status-post remote gunshot wound to the abdomen,
5, Status-post remote right leg fracture.

Plan: 1. Continue to hold Dilantin. We are stopping this in favor of Keppra due to gingival hyperplasia
2. Discharge in the am if does will with increase in Keppra dose and elimination of Dilantin.

Laboratory Comments: Dilantin level-21.1 Valproate up to 44.2. ,

Laboratory Results (last resulted): Albumin: (05/14/2018 14:15}4.2 g/dL BUN: (05/16/2018 06:26)9 -
mg/dL Calcium: (05/16/2018 06:26)8.4 mg/dL. Creatinine: (05/16/2018 06:26}0.7 mg/dL. Hematocrit: (05/
16/2018 06:26)39.7 % Hemoglobin: (05/16/2018 06:25)13.9 g/dL Potassium: (05/16/2018 06:25)4
mmol/L Sodium: (05/16/2018 06:26}142 mmol/L Total Protein: (05/14/2018 14:15)7.5 g/dl. Platelet
Count: (05/16/2018 06:26)131 10°3/ulk CMP: (05/14/2018 14:15)137 mmol/L Urinalysis: (05/14/2018
14:36)Clean Catch Urine BMP: (05/16/2018 06:28)142 mmol/L

 

 

 

Physician H & P Narrative

Date/Time Performed:05/14/2018 16:43
Date/Time Charted:05/14/2018 16:43 Charted By:CHRISTY, MICHELLE

Status:Sig. Required

Admission History and Physical
Created by CHRISTY, MICHELLE at 05/14/2018 16/43 :
DELVON WILLIAMS
MR#1 17360

i
DATE OF ADMISSION: 5-14-18
CHIEF COMPLAINT: Unsteady gait.

HISTORY OF PRESENT ILLNESS: Delvon Williams is a 36 year-old prisoner from the Williamsburg
Federal Penitentiary who started apparently a week or so aga with unsteady gait. He had a Dilantin level
and valproic acid level at that time which were therapeutic. However, he has progressively gotten worse
over the last several days and was sent to the Emergency Room for further evaluation and treatment. tn
the Emergency Room, his Dilantin level was 35.4 which is toxic with 10-20 being normal and his valproic
acid level was 25.7 which is now subtherapeutic with 50-100 being therapeutic. His magnesium was 2.0.
His sodiurn was 137, potassium 4.2, chloride. 101, CO2 30, glucose 84, BUN 14, crealinine 0.66. Liver
profile completely normal, White count 4.2, hemoglobin 15.0, hematocrit 43.6, platelet count 157,000,
MCV 82.0. | was asked to admit him for further evaluation and treatment. ‘

 

 

 

 

Visit No,: 21027388 WILLIAMS, DELVON L |
Williamsburg Regional Hospital, 500 Nelson Blvd, Kingstree, SC 2955 SIRSCLGEEANK ‘

Viewed/Printed on:

08/17/2018 09:23 oo Page J of 6 |

Williams, Delvon #60442-018 FC] WILLIAMSBURG SALTERS SC 29590

 

 

ee Ex SS

 
—— -. Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 58 of 113

 

 

Medical Record Williamsburg Regional Hospital
Visit No.: 21027388 WILLIAMS, DELVON L

PAST MEDICAL HISTORY: is remarkable for a gunshot wound to the abdomen. He lost some small
bowel apparently with that, He has a history of seizure disorder and also has broken his right teg.

FAMILY HISTORY: As far as he knows, both parents are alive and well.

SOCIAL HISTORY: He does not smoke or drink since he has been prison and he has been in prison for
4 years.

MEDICATIONS: on admission include Meclizine 25 mg Li.d., Dilantin 125 mg 9 ml b.i.d., Valproic Acid
15 ml b.i.d.

ALLERGIES: None known.

REVIEW OF SYSTEMS: is otherwise negative on a 10 system review.

PHYSICAL EXAMINATION:

VITAL SIGNS: on admission include temperature 98.2, blood pressure 129/92, pulse 78, respiratory rate
16.

GENERAL: He is a well developed, well nourished male in no acute distress.

HEENT EXAM: PERRL. EOMI. Sclerae are non-icteric. Tympanic membranes are normal. Throat is
clear without lesions or exudates. He has gold caps over many of his teeth. There is marked gingival
hyperplasia noted. Neck is supple without thyromegaly or bruits.

CARDIAC EXAM: reveals a regular rate and rhythm without murmurs, gallops or clicks.

LUNGS: were clear to auscultation and percussion.

EXAMINATION OF THE ABDOMEN: revealed bowel sounds to be active. No localizing tenderness. No
hepatosplenomegaly.

EXTREMITIES: were without edema. {
NEUROLOGIC EXAM: Cranial nerves HN-X!l are intact. No motor deficil. No sensory deficit. It was hard to
test for cerebellar signs as he is shackled to the bed.

 

IMPRESSION:

4. Alaxic gait due lo Dilantin toxicity.

2. Gingival hyperplasia due to his Dilantin.

3. Seizure disorder.

4. Stalus-post remote gunsho! wound to the abdomen.
5. Status-pos! remote right leg fracture.

PLAN: Will admit him now. Will place him on telemetry. Will hold his Dilantin and follow his gait and
blood levels. { am going to switch him to Keppra from Dilantin given the gingival hyperplasia and the fact
that he is still having seizures. He had one 2 weeks ago by his account. Given the severity of the Dilantin
toxicity, | think he will require a minimum of 2-days in house hospital stay.

Troy B. Gamble, MD
TBG/mac

DD: 5-14-18 (1552)
OT: 5-14-18 (1636)

 

 

 

Provider Note Narrative

 

 

Date/Time Performed :05/14/2018 15:39

 

 

Visit No.: 21027386 WILLIAMS, DELVON L
Wiliamsburg Regional Hospital, 500 Nelson Blvd, Kingstree, SC 29556 B18XKKKBBGRX ;
Viewed/Printed on: Page 4 of 6

05/17/2018 08:33

Williams, Delvon #60442-018 FCI WILLIAMSBURG SALTERS SC 29590
="

~ ESS

 
 

Case.3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 59-of 113

 

Williamsburg Regional Hospital

Medical Record
WILLIAMS, DELVON L

Visit No.: 21027386

Chartad By:GAMBLE, TROY B

Date/Time Charted:05/14/2018 16:02
Signed By:GAMBLE, TROY B MD

Signed Date/Time:05/14/2018 16:02
Provider Comments:! have examined the patient
{ have reviewed the medical record
Status:Signed

Provider Note
Created by GAMBLE, TROY B at 05/14/2018 16:02
ADMIT NOTE (full note dictated}

36 yr old Prison Inmate from Williamsburg Federal Prison admilted with:

1, Ataxic Gait - due {to Dilantin Toxicity
2. Gingival Hyperplasia

3. Seizure Disorder

4, SIP remote GSW to Abdomen

5. S/P remote Right Leg Fracture

P:

1. Admit

2. Hold Dilantin and follow gait and level. Monitor on Tele

3. Switch to KEppra from Dilantin given gingival hyperplasia and the fact he is still having seizures

Troy Gamble, MD
1003632

 

 

Progress Note

Date/Time Performed:05/15/2018 08:46
Date/Time Charted:05/15/2018 08:48
Signed Date/Time:05/15/2018 08:48
Provider Comments:| have examined the patient
thave reviewed the medical record
Status:Signed

Charted By:SMITH, C. DORN
Signed By:SMITH, C. DORN MD

 

 

 

 

 

 

 

 

History

Created by SMITH, C. DORN al 05/15/2018 08:48

Vital Signs: .
Date/Time {Tempe rature|gomperatur pypiolc Bosal Pulse poePiratory eryser Owe nr or .
Bne2078 ere oral ac lens ppm {BRR 98% Room Air

BIST bear oat [Sve Faue Pea ™

DO p87 F [ral nH HG BPM po RR

Sey BBE [Oral ft temG bem RORR 8% Room Air

eat fami frmG farm [SRR 9% Room Air

 

 

 

 

 

 

 

 

 

 

 

Visit No.: 21027386

Viewed/Printed on:
05/17/2018 09:32

WILLIAMS, DELVON L

Williamsburg Regional Hospital, 500 Nelson Bivd, Kingstree, SC 29556 G48XKKKEBRKXXX

Williams, Delvon #60442-018 FCI WILLIAMSBURG SALTERS SC 29590

“Gas D

Page 5 of 6

 
- Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 60 of 113

 

 

: Medical Record Williamsburg Regional Hospital
Visit No.: 21027386 WILLIAMS, DELVON L

 

5/14/2018 Oral 129 02 78 Terr bee Room Air

14.03 PSA ImmHG fnmHG [BPM

 

 

 

 

 

 

 

 

 

 

Patient's height is 6 fi 1 in (185.42 cm ). Patient's weight obtained by stated. 218 Ib (98.88 kg ). Patient's

BMI is 28.81, Subjective: Feels better
Has nol ambulated.

Review of Systems
Created by SMITH, C. DORN al 05/15/2018 08:48

No approved charting exists

ee

Physical Exam
Created by SMITH, C. DORN at 05/15/2018 08:48

Neck: Supple, no adenopathy, masses or jugular venous distention noted. Thyroid and trachea midline.

Cardiovascular: Regular rate and rhythm, S12 normal, No murmurs, rubs or gallaps. No jugular
venous disention. Point of maximal impact nondisplaced, Capillary refill less than 3 seconds.
Pulmonary: Clear to auscultation, no rales, rhonchi or wheezes.Chest rise symetrical bilaterally.
Abdomen: Soft, nan-distended, normoactive bowel sounds, no lenderness, rebounding or guarding. No
costaverlebral angle tenderness, No hepatosplenomegaly nole. No masses palpated,

 

| impression and Plan
Created by SMITH, C. DORN at 05/15/2018 08:48

Impression: 1. Ataxic gait due to Dilantin toxicity.

2. Gingival hyperplasia due to his Dilantin.

3. Seizure disorder.

4. Status-post remote gunshot wound to the abdomen.
5. Status-post remote right feg fracture.

Plan: Dilantin 24.4
PT consult

Home soon.
Laboratory Results (last resulted): Albumin: (05/14/2018 14:15)4.2 g/dL BUN: (05/15/2018 06:13)13

mg/dl, Calcium: (05/15/2018 06:13)8.6 mg/dL Creatinine: (05/15/2018 06:13}0.84 mg/dL Hematocrit:
(05/14/2018 14:15)43.8 % Hemoglobin: (05/14/2018 14:15)15 g/dL Potassium: (05/45/2018 06:13)3.7
mmol/L Sodium: (05/15/2018 06:13)135 mmol/. Total Protein: (05/14/2018 14:15)7.5 g/dL Platelet

Count: (05/14/2018 14:15)157 10°3/ul. CMP: (05/14/2018 14:15)137 mmol/L Urinalysis: (05/14/2018
14:36)Clean Catch Urine BMP: (05/15/2018 06:13)135 mmol/L

 

 

 

 

End of Report for WILLIAMS, DELVON L ;
“Note: The following sections are not included in this report : Miscellaneous
Documents , Vaccine Administration Record , Medication Record of Activity,
Chartings , Reconciliation History , Probiems/Plans of Care , Patient Notes ,
Orders , Results , Flowsheets , images, Scanned Documents

 

WILLIAMS, DELVON L
Williamsburg Regional Hospital, 500 Nelson Bivd, Kingstree, SC 2955 PSI SEB BRAK

Viewed/Printed on:
05/17/2018 09:33 Page 6 of 6

Visit No.: 21027386

Williams, Delvon #60442-018 FCI WILLIAMSBURG SALTERS SC 29590

_ tx & G

 

 
 

 

 

Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 61 of 113

 

Medication Recard of Activity Report
Visit No.: 21027386

Wilkamsburg Regional Hospital
WILLIAMS, DELVON L

 

    

site

 

 
 

“Aanitnistration Information: nie hgh

 
 

 

 

 

 

We a

SUBCUTANEQUS/AB RIGHT .

LOWER QUAD Dose No.: 2
Scheduled: 05/15/2018 22:00
Administered: 05/15/2018 21:48
Admin Dose: 40 MG
By: Chandler, Scarlett LPN

Scale Comments: "HIGH ALERT MED DOCUMENT PATIENT TEACHING AT
BEDTIME

SUBCUTANEOUS/AB LEFT

LOWER QUAD Dose No.: 3
Scheduled: 05/16/2018 22:00
Administered: 05/16/2018 21:48
Admin Dose: 40 MG
By: Hill, Debbie RN

Scate Comments:

MECLIZINE 25 MG/ 14 TAB ORAL TID
Ordar No: 2276528

Start: 05/14/2018 18:00
Stop: 05/21/2018 18:00

*HIGH ALERT MED DOCUMENT PATIENT TEACHING AT

BEDTIME

Dose Comments:

will not scan using hand held

_ portable scanner,will not scan

using hand-held portable scanner
(Hill, Debbie RN 05/16/2018
21:51}

 

 

 

 

ORAL Dose No.: 3
Scheduled: 05/15/2018 14:00
Administered: 05/15/2018 14:13
Admin Dose: 25 MG
By: Lesesnea, Kristen RN
Scale Comments: THREE TIMES A DAY
ORAL Dose No.: 4
Scheduled: 05/15/2018 18:00
Administered: 05/15/2018 17:06
Admin Dose: 25 MG
. By: - STRONG, AMY LPN
Scale Comments: THREE TIMES A DAY
ORAL , Dose No.: 5
Scheduled: 05/16/2018 10:00
Administered: 05/16/2018 09:08
Admin Dose:. 25 MG
By: Goss, Lila RN
Scale Comments: THREE TIMES A DAY
ORAL Dase No,: 6
Scheduled: 05/16/2018 14:00
Administered: 05/18/2018 15:59
Admin Dose: 25 MG
By: Goss, Lila RN
THREE TIMES A DAY

; Scale Comments:

iggy

Viewed/Printed on:
05/17/2018 11:03

Dose Comments:

PERMANENT CHART COPY

Williams, Delvan #60442-018 FCI WILLIAMSBURG SALTERS SC 29590

Patient condition prevented at
scheduled time. (Goss, Lila RN
05/16/2018 16:00)

a

Page 2 of 4

 

 

 

BC 2b-A
 

Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 62 of 113

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Medication Record of Activity Report Williamsburg Regional Hospital
Visit No.: 21027386 WILLIAMS, DELVON L
Oe ‘Administration Information: | +,
Dose No.: 7
Scheduled: 05/16/2018 18:00
Administered: 05/16/2018 18:06
Admin Dose: 25 MG
By: Goss, Lila RN
Scale Comments: THREE TIMES A DAY
ORAL Dose No,: 8
Scheduled: 05/17/2018 10:00
Administered: 05/17/2018 09:19
Admin Dose: . 25MG
By: Goss, Lila RN
Scale Comments: THREE TIMES A DAY
VALPROATE LIQ UDC 250 MG/5 ML ORAL BID
Order No: 2276538
Start: 06/14/2018 22:00 ‘
Stop: 05/28/2018 22:00
ORAL Dose No.: 3
Scheduled: 05/15/2018 22:00
Adminislered: 05/15/2018 21:49
Admin Dose: 750 MG |
By: Chandler, Scarlett LPN
Scale Comments: TWICE A DAY \
ORAL Dose No.: 4
Scheduled: 05/16/2018 10:00 {
Administered: 05/16/2018 09:08
Admin Dose: 750 MG
By: Goss, Lila RN
Scale Comments: TWICE A DAY
ORAL Dose No.: 5
Scheduled: 05/16/2018 22:00
Administered: 05/18/2018 21:47
Admin Dose: 750 MG
By: Hill, Debbie RN
Scale Comments: TWICE A DAY
ORAL Dose No.; 6
Scheduled: 05/17/2018 10:00
Administered: 05/17/2018 09:19
Admin Dose: 750 MG
By: Goss, Lila RN
Scale Comments: TWICE A DAY
levETIRAcetam ORAL SOLUTION 500 MG/5 ML ORAL BID
Order No: 2277023
Start: 05/15/2018 22:00
Stop; 05/16/2018 09:28
ORAL Dose No.: {
Scheduled: 05/15/2018 22:00
Administered: 05/15/2018 21:48
Admin Dose: 500 MG
By: Chandler, Scarlett LPN
Scale Comments: TWICE A DAY
Te WT
A 21027386
Viewed/Printed on:
05/17/2018 14:03 PERMANENT CHART COPY Page 3 of 4

Williams, Delvon #60442-018 FC] WILLIAMSBURG SALTERS SC 28580

 

 
 

Case_3:20-cv-00737-MEM-DB

Document 1

Filed 05/05/20 Page 63 of 113

 

Medication Record of Activity Report

Visit No.: 21027386

rae

 

 
 

jtion:(sorted by, date and ME} oss Fe

  

e “Administration Information: ts

 

Williamsburg Regional! Hospital
WILLIAMS, DELVON L

tee?

  
 

 

 

 

 

 

Dose No.: 2
Scheduled: 05/16/2018 10:00
Aaministered: 05/16/2018 09:08
Admin Dase: 500 MG
By: Goss, Lila RN
Scale Comments: TWICE A DAY
levETIRAcetam ORAL SOLUTION 500 MG/5 ML ORAL BID
Order No: 2277752
Start: 05/16/2018 22:00:
Stop: 06/18/2018 22:00
ORAL Dose No.: 1
Scheduled: 05/16/2078 22:00
Administered: 05/16/2018 21:46
Admin Dose: 750 MG
By: Hill, Debbie RN
Waste Amount: 250 MG

Waste Wilness:
By:

05/16/2018 21:46

 

 

Scale Comments: TWICE A DAY TWICE A DAY

ORAL Dose No.: 2
Scheduled: 05/17/2018 10:00
Administered: 05/17/2018 09:19
Admin Dose: 750 MG
By: Goss, Lila RN
Waste Amount: 250 MG
Waste Wilness: 05/17/2018 09:20

By:

 

ug gag

05/17/2018 11:03

 

PERMANENT CHART COPY

Williams, Delvon #60442-018 FCI WILLIAMSBURG SALTERS SC 29580

 

EC

ZC

ee
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 64 of 113

Williamsburg Regional Hospital
Discharge Note Narrative

“Name WILLIAMS, DELVON L

Admission Date: 05/44/2018 15:11 D.O.B.: 08/09/1981

{
Med. Record No.: 117360 . Age: 36 y
Visit No.: 21027386 Gender: Male

Attending Phys.: Gamble, Troy B Location: MED
Room/Bed: 103-1

Physician Notes Report

 

Allergies: No known allergies
. Date/Time Performed: 05/17/2018 10:50 Charted By: CHRISTY, MICHELLE
Date/Time Signed: N/A Signed By: Unsigned
Pravider Comments:

Status: Sig. Required

Discharge Note

: Created by CHRISTY, MICHELLE at 05/17/2018 10:51
DELVON WILLIAMS

MR#117360

DATE OF ADMISSION: 5-14-18
DATE OF TRANSFER: 5-17-18

DISCHARGE DIAGNOSIS:

1, Ataxic gait due to Dilantin toxicity.

2. Gingival hyperplasia due to Dilantin.

3. Seizure disorder.

4. Stalus-post remote gunshol wound to lhe abdomen.
5, Status-post remote right leg fracture.

DISCHARGE PLAN: The patient is to return to the prison system. Follow up with Dr. Hoey. :

DISCHARGE MEDICATIONS: have changed some and include
1. Dilantin was discontinued.

2. He is placed on Keppra solution 500 mg/5 ml 750 mg bid.
3, Valproic liquid 250 mg/5 mt 750 mg or 3 tsp b.i.d. as well.

4, Continue Meciizine 25 mg every 8 hours prn vertigo.

HISTORY: Patient was on Dilantin prior to admission. He presented with ataxia, difficulty walking, severe vertigo. His Dilantin level
initially was 35.4. His Dilantin was withheld and ptior to discharge on this date, his Dilantin level was 16.8 and his ataxia had
abated. He was noted to have pretty severe gum hyperplasia secondary to Dilantin so this was discontinued and he was placed on
levetiracetam and Valproic acid in fiquid form 750 mg each b.i.d. and continued on his Meclizine. Other laboratory values were
unremarkable, CBC was checked on admission with 4200 white count. hemogtobin 15. On the day prior to discharge, his white i
count was 3500, hemoglobin 13.9, platelets 131,000 (a little bit low). His electrolytes were unremarkable except that his sodium on
the 15th was a little low at 135 but was corrected to 138 prior to discharge, then his BUN was 10, creatinine 0.8. His Valproic acid
checked on 5-16-18 was 44.2, Urinalysis was negative. Folic acid was 11.2. Otherwise, he had an uneventful recovery. It was felt
he had reached maximal hospital benefit so he was discharged with the above medications and plan.

James J. Thomy, MD .
JJTimac

 

DD: 5-17-18 (0941)
DT: 5-17-18 (1028)

 

Visit No.: 21027386 WILLIAMS, DELVON L
Williamsburg Regional Hospital, 500 Nelson Blvd, Kingstree, SC 29566 843-355-8888

Viewed/Printed on: oo.
05/17/2078 10:56 Page 1 of 2

Williams, Delvon #60442-018 FCI WILLIAMSBURG SALTERS SC 29590

— (KY! 2)

 

 
|

 

Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 65 of 113

 

Medical Record
Visit No.: 21027386

Williamsburg Regional Hospital
WILLIAMS, DELVON L

 

Emergency Contact:
Name: Fei Williamsburg

Relationship: Other Relationship

 

 

 

 

 

 

 

 

 

 

Phone: (843)387-9400 Work Phone: Ext:
Agdress: 8361 US HWY 521 Salters, SC 29590
- Results:
Most Recent Oldest
Thu Wed Tua Mon Mon
Coliected/Pertarmed: 05/17/18 05/16/18 05/15/18 08/14/18 05/14/18
05/17/2018 05:30-05/14/2018 14215 05:30. 06:26 06:13 14:36 14:15 Reference Ranga
Laboratory — Chemistry
BMP
Sodium 138 142 135 LO 136-145 mmolf.
Potassium 4.0 4.0 3,7 3.6-5.3 mimo,
Chloride 105 105 103 98-107 mmol
coz 31.0 31.0 27.0 23.0-92.0 malt.
Anion Gap 6.0 10.0 8.7 §,0-15.0 mmov
Glucose 91 86 99 70-110 mg/at.
BUN 10 9 13 7-22 mg/dl
Creatinine 0.80 0.70 0.84 0160-1.50 mg/d. *
Glomerular Filtration Rate 133 140 130 61-5000
(eGFR)
Calcium 83 8.4 8.6 8.0-10,5 mg/dl
Ordering Provider pi p2 p1
Specimen Information sit sit sif
Released Date/Time 05/17/2018 05/16/2018 05/15/2018
° 06:22 07:22 06:40
CMP
Sodium 137 136-145 mmol.
Potassium 42 3.5-5.3 mmoll.
Chloride 101 98-107 mmol
cO02 30.0 23.0-32.0 mmol.
Anion Gap * 1012 50-160 mmol, -* —
Glucose 84 70-110 mofo
BUN 14 7-22 mg/d
Creatinine 0.88 0.60-1,50 mg/aL
Glomerular Filtration Rate 128 61-5000 ;
(eGFR) - ‘
Calcium 9.3 8.0-10.5 movdl,
Total Protein 75 6:8-8.1 gid. as
Albumin 42 3.5-5.0 y/o
Globulin 3.3 “1 1.9-4.2 gidL
Alb/Glob Ratio 13 1.1-2,1 fratio]
Bilirubin, Total 0,4 0.2-1.2 mg/dl
Alkaline Phosphatase 51 32-91 UL

 

 

 

 

Visit No,; 21027386

WILLIAMS, DELVON L

Williamsburg Regional Hospital, 500 Nelson Bivd, Kingstree, SC 29556 EKER OOK

Viewed/Printed on:
05/17/2018 09:33

Page 2 of §

 

 

Williams, Delvon #80442-018 FCI WILLIAMSBURG SALTERS SC 29590

 

 

26-0

ran
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 66 of 113

Medical Record Williamsburg Regional
Hospital

Name: WILLIAMS, DELVON L

Allergies: No known allergies

Patient Details:

 

Patient Name: WILLIAMS, DELVON L Admission Date: 05/14/2048 15:14
VisitNum: 21027386 Med Record Num: 117360
Room/Bed: 103-1 Patient Type: A AKA:
Gender: Male Patient Status: tA Marital Status: $ Race: B
Pt Age: 36 y : Adin. Source: 2 Arrival Source: Veteran:
Pt Birthdate: 08/09/1981 Adm. Priority: 2 Hospital Service: MED Organ Donor
Financial Class: Commercial Insurance (COM ) Religion: Living Will:
PL. Phone: (843)387-9400 Church:
Pt. Address; CO FC] WILLIAMSBURG 82301 US HWY 521 Saiters, SC 29590
Temp Address:
. Employer: / Occupation: Emp. Phone:
Employer Address:
Admitting De.: Gamble, Troy MD Code: 1148
Attending Or.: Gamble, Troy MD Code: 1148
MRSA:
Accident Location: Accident Code: Accident D/Tm:

 

 

Diagnosis List:

 

Procedure List:

 

Guarantor Information:

 

 

 

Name: Willlams, Delvon L Phone: (843}387-8400

Address: CO FCI WILLIAMSBURG 8301 US HWY 521 Salters, SC 29590

DOB: 08/09/1981 Gender: Male Relationshio: Self Occupation:

Employer: Emp. Phone:

Employer Address: 1
Nearest Relative:

Name: Fel Williamsburg : Relationship: Other Relationship

Phone. (843)387-9400 . . Work Phone: Ext:

Address: 8301 US HWY 521 Salters, SC 29590

 

Insurance Information:

CO8: 1 Insurance Name. UNDEFINED PLAN Phone:
Mail Claim To; Seven Cornors- Prison Division
Address: Bureau Of Prisons Division PO Box 3384 Carmel, IN 460823364

 

 

Authorization: Policy: 60442-0158 Group: Payor ID:

Subscriber: Willlams, Delvon L Relationship: Self Phone:

Address:

Visit No.: 21027386 WILLIAMS, DELVON L |
Williamsburg Regional Hospital, 800 Netson Bivd, Kingstree, SC 29556 84a RRR «xx |

Viewea/Printed on: '

. age fof
05/17/2018 09:33 Pag :

Williams, Delvon #60442-018 FCI WILLIAMSBURG SALTERS SC 29530

 

 

ee Be aA

 
 

PESOS AO OOTS MEM -DB Document1 Filed 05/05/20 Page 67 of 113

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Medical Record Williamsburg Regional Hospital
Visit No.: 21027386 WILLIAMS, DELVON L
; Mast Recent Oldest
Thu Wed Tue Mon Mon
(Continued) Collected/Pertormed: OS/I7/18 05/16/18 05/15/18 OS/14/18 OS4/18
OS/1 7/2018 05:30-08/1 4/2018 14:15 05:30 06:26 06:13 14/36 14:15 Reference Range
ALT (SGPT) 26 14-54 UN,
AST (SGOT) 25 15-41 UL
Ordering Provider ‘p3
Specimen Information si
Released Date/Time 05/14/2078
14:53
Magnesium 2.0 1.6-2.6 mg/dl,
Ordering Provider p3
Specimen Information sit
Released Date/Time 05/14/2018
14:53 ° .
Vitamin B12 165.0 LO} 180.0-914.0 pg/mt.
Ordering Provider pi
Specimen information sl
Released Date/Time 05/14/2018
17:24
Phenyioin (Dilantin) 16.8 21.14. Hi 24.4 Hi 35.4 1 CR] 10.0-20.0 ug.
Ordering Provider pt p2 pi p3
Specimen information sit sit sit sit
Released Date/Time 05/17/2018 | 05/16/2078 | 05/15/2018 05/14/2018 -
06:22 07:40 06:42 18:03
Valproic Acid (Depakene) 44.2 LO 25.7 £0) 50.0-100.0 ugint
Ordering Provider p2 p3
Specimen Information sti sit
“Released Date/Time 05/16/2018 05/14/2018
07-40 15:03 +
FOLATE 41.2 5.9-16,0 ag/mt
Ordering Provider ‘pt
Specimen Information sii
Released Date/Time - 05/14/2018
17:24
Laboratory — Hematology
CBC Auto Diff
WBC 3.5 LO 4.2 LO] 45-135 to°vL
RBC . 4.89 5,32 4.27-5.49 10°.
Hemoglobin 13.9 15.0 12.0: 16,0 giatt
Hematocrit 39,7 43.6 36.0-50.0 %
MCV 81,2 82.0 79.8-94.8
' MCH 28.5 28.2 26.8-33.2 pg
MCHC 35.1 34.4 31.5-35.4 gat
RDW-CV 13.6 13. 5 12.0-15.1 %
Platelet Count 131 £0 157 LO| 165383 te"sul

 

 

 

Visit No.; 21027386

Viewed/Printed on:
08/17/2018.09:33

WILLIAMS, DELVON L

Williamsburg Regional Hospital, 500 Nefson Bivd, Kingstree, SC 29556 BXX8SSxRGOKX

Page 3 of 5

 

Williams, Delvon #60442-018 FCI WILLIAMSBURG SALTERS SC 28590

Ey 27% C

 

 

 
rp

 

 

Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 68 of 113

 

Medical Record
Visit No.7 21027386

Williamsburg Regional Hospital
WILLIAMS, DELVON L

 

 

 

 

Most Recent Oldest
Thu Wed Tue Mon Mon
(Continued) Collected/Performed: 05/47/18 05/16/18 05/15/18 05/14/18 05/14/18
05/17/2018 05:30-05/14/2018 14:15 05:30 06:26 06:13 14:36 14:18 Reference Range
MPV 9.5 9.3 75-106.
Neutrophils, % 444 51.1 43.3-71.9%
Lymphocytes, % 44.0 Hf 37.3 16.8-43.5.% ,
Monocytes, % 10.4 10.1 4.6-12.4 %
Eosinophils, % 1.2 0.7" 0.7-7.8 %
Basophils, % 0.3 0.8 02-11%
Neutrophils, Absolute 16 LO 2.1 1.9-7.2 10°Hut,
Lymphocytes, Absolute 1.6 1.6 41-2.7 10°3/uL
Monocytes, Absolute 0.4 0.4 0.3-0.8 10°SuL
Eosinophils, Absolute 0.0 0.0 0.0-0.5 10°Wul
Basophils, Absolute 0.0 0.0 — 0.0-0.1 10°
Ordering Provider p2 p3
Specimen Information sit sit
Released Date/Time 05/16/2018 05/14/2018
07:22 14:37
Laboratory — Urinalysis
UA reflex micro
Urine Source Note 7
Urine Color Yellow
“Released Date/Time 0/14/2018
16:57
Urine Clarity Clear Clear
**Released Date/Time 05/14/2018
16:57
Glucose, UA Negative | Negative mg/dl.
"Released Date/Time 05/14/2018
16:57
Bilirubin, UA Negative | Negative moval.
“Released Date/Time 05/14/2018
16:57
Ketones, UA Negative Negaliva mg/dl.
**Released Dale/Time 05/14/2078
16:57
Spec Grav, UA 1.020 | ral H2O %
**Released Date/Time 05/14/2078
16:57
pH, UA 6.0 5.0 - 9,0 [pH]
**Released Date/Time 05/14/2018
16:57
Protein, UA Negative Negativa mg/dL
“Released Date/Time 05/14/2078
16:57
Urobilinogen, UA 0,2 0-20 mgd

 

 

 

 

 

 

 

 

 

Visi No: 21027386

Viewed/Printed on:
03/17/2018 09:33

WILLIAMS, DELVON L
Williamsburg Regional Hospital, 500 Nelson Blvd, Kingstree, SC 29556 BXBGOOGOMKX

Pagedof5 =;

Williams, Delvon #60442-018 FCI WILLIAMSBURG SALTERS SC 29590 '
:
 

 

.. Case 3:20-Cv-00737-MEM-DB Document 1 Filed 05/05/20 Page 69 of 113

 

Medical Record Williamsburg Reglonal Hospital
Visit No,: 21027386 WILLIAMS, DELVON L

 

 

Most Recent Oldest |
Thu Wed Tue Mon Mon
(Continued) Collected/Parionmed: 05/17/18 05/16/18 05/15/18 05/14/18 05/14/18 ‘
05/17/2018 05:30-05/14/2018 14:15 05:30 06:26 06:13 14:36 1445 Reference Range
*"Released Date/Time 05/14/2018
. 16:57
Nitrite, VA Negative Negative
**Released Date/Time 05/14/2018
16:57
Blood, UA Negative Negative cells/ul
“Released Date/Time 05/14/2018
16:57 .
Leukocytes, UA Negative Negative calisful 1
“Released Date/Time - | 05/14/2078
16:57 .
Ordering Provider p3
Specimen Information si2
_ Released Date/Time 05/14/2018
16:57

 

 

 

 

 

 

 

- |**Released Dale/Time: Test(s) released at a different time than the other tests on the panel.

 

Providar(s):

pi . Gamble, Troy MOD

p3 : KEITH, EDWARD MD
p2 : Smith, Charlie MD

 

Specimen information sit:
Type: Blood specimen {specimen}

Specimen Information si2:
Type: Urine specinen {specimen}

 

Note t:
Clean Catch Urine

 

Comment 1:

Called to and read cacn sy:
nope

By: SGOWDY 2019-05-24 15:04

 

 

 

 

End of Report for WILLIAMS, DELVON
*Note: The following sections are not included in this report : Miscellaneous
Documents , Vaccine Administration Record , Medication Record of Activity,
Chartings , Physician Notes , Reconciliation History , Problems/Plans of Care ,
Patient Notes , Orders , Flowsheets , Images, Scanned Documents

 

 

Visit No.: 21027386 WILLIAMS, DELVON L }
Williamsburg Regional Hospital, 500 Nelson Blvd, Kingstree, SC 295506dhk REZ 0088Xx '

Viewed/Printed on:

05/17/2018 09:33 Page solo

Williams, Delvon #60442-018 FCI WILLIAMSBURG SALTERS SC 29590

- Boge

 
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 70 of 113

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: WIL
Encounter Date: 05/14/2018 10:49 Provider: Davis, Christopher Unit: E03

 

Mid Level Provider - Follow up Visit encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Davis, Christopher APRN/FNP-C

Chief Complaint: NEUROLOGY
Subjective: F/U ataxia. Ongoing for 1 week now. reports meclizine has noi really helped any

 

 

 

Pain: _ No

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

05/14/2018 10:48 WIL 98.2 36.8 Davis, Christopher APRN/FNP-C
Pulse:

Date Time Rate Per Minute Location Rhythm Provider

05/14/2018 10:48 WIL 67 Davis, Christopher APRN/FNP-
Respirations:

Date Time Rate Per Minute Provider

05/14/2018 10:48 WIL 20 Davis, Christopher APRN/FNP-C
Blood Pressure:

Bate Time Value Location Position Cuff Size Provider

05/14/2018 10:48 WIL 138/90 Davis, Christopher APRN/FNP-

Comments

Allergy list reviewed
Normal heart and lung sounds
Ataxic gait. Denies illicit drugs.
Failed Romberg test

Seen with CD and agreement made to send to ER for possible head CT. Spoke with Dr Keith at WWRH who was given
report.
ASSESSMENT:

Other peripheral vertigo, H81399 - Current

PLAN:
New Consultation Requests:

Consultation/Procedure Target Date Scheduled Target Date Priority Translator Language
Generated 05/14/2018 10:53 by Davis, Christopher Bureau of Prisons - WIL Page 1 of 2

x 2A
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 71 of 113

 

 

inmate Name: WILLIAMS, DELVON LAMAR Reg#: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: WIL
Encounter Date: 05/14/2018 10:49 Provider: Davis, Christopher Unit: E03
Emergency Room 05/14/2018 05/14/2018 Emergent No
Subtype:

Emergency Room
Reason for Request: :
Inmate with 1 week ataxia. Request ER eval to rule out significant brain injury.

Disposition: —

Follow-up at Sick Call as Needed

Patient Education Topics:
Date Initiated Format Handout/Topic Provider

05/14/2018 Counseling Access to Care Davis, Christopher
Copay Required: No Cosign Required: No

Telephone/Verbal Order: No

Completed by Davis, Christopher APRN/FNP-C on 05/14/2018 10:53

Generated 05/14/2018 10:53 by Davis, Christopher Bureau of Prisons - WIL

tcome

Verbalizes
Understanding

Page 2 of 2

Ex 29-8
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 72 of 113

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: = WIL
Note Date: 05/15/2018 07:59 Provider: Truesdale, T. RN Unit: . E03

 

Admin Note - Community Hospital Report encounter performed at Health Services.
Administrative Notes:
ADMINISTRATIVE NOTE 14 Provider: Truesdale, T. RN

Called WRH and spoke with Kristin, RN. Inmate admitted for elevated Dilantin of 35.4. Today it is 24.4.
Dilantin stopped and Keppra started. Inmate also has Gingerval Hyperplasia and low Valporic acid of 25.7.

Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: No

Completed by Truesdale, T. RN on 05/15/2018 08:10
Requested to be cosigned by Hoey, Stephen D.O./CD.
' Cosign documentation will be displayed on the following page.

Generated 05/15/2018 08:10 by Truesdale, T. RN Bureau of Prisons - WIL . Page 1 of 1

EX 3M
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 73 of 113

Bureau of Prisons
Health Services

 

Cosign/Review
Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK
Encounter Date: 05/15/2018 07:59 Provider: - Truesdale, T. RN Facility: WIL

 

Cosigned by Hoey, Stephen D.O./CD. on 05/15/2018 09:45.

Bureau of Prisons - WIL

Ex 2-8
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 74 of 113

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M  Race:BLACK Facility: WIL
Note Date: 05/16/2018 12:43 Provider: McClary,M.RNIOP/IDC Unit: E03

 

Admin Note - Community Hospital Report encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: McClary, M. RN l(OP/DC
Dilantin level still elevated. Has started on Keppra. To check early am. if Levels therapeutic , possible
discharge.
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by McClary, M. RN IOP/IDC on 05/16/2018 12:45
Requested to be cosigned by Hoey, Stephen D.O./CD.

Cosign documentation will be displayed on the following page.

Generated 05/16/2018 12:45 by McClary, M. RN lOPADC Bureau of Prisons - WIL . Page 1 of 1

E 3I-f
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 75 of 113

Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK
Encounter Date: 05/16/2018 12:43 Provider; McClary,M. RN IOP/IDC Facility: WIL

 

Cosigned by Hoey, Stephen D.O./CD on 05/16/2018 13:45.

Bureau of Prisons - WIL

Ex 3{-8
 

 

 

Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 76 of 113

Kinigstree, SC matontsNare. DE VON Lx (Gav

500 Nelson Blvd. padres
Date

— Williamsburg Regional Hospital

 

 

gat tetS

i

  
    
   
 

 

 

by al SUSTITUTION PERMITTED
TOTAL V7 9b 2603 '
Rx's 18667 DB SC Lic# —_————

Parane Pratrg a Labe Cay $6 + ttt SPA DIOS

 

 

 

 

 

Williams, Delvon #60442-018 FCI WILLIAMSBURG SALTERS SC 29590
i

KR 32
 

 

 

 

 

-Case.3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 77 of 113

UNIVERSAL MEDICATION FORM

 

 

 

 

Fold this f ‘ “* “ Date form started:
Ce iH
Name: AULT Address:
ey ary eer 21027386
| Phone Num! watiams, o€tvon Sax:
Birth Date: 008: ca/o9/1987 (96 y) AdeaReg: 0511472018
pte eee MAN: 117360 At Phys: Gamble, Troy MD

 

Eme rgenc y Loc: MED 1031 Fac: Williamsburg Regional Hospitaf

 

pa aC aaa

IMMUNIZATION RECORD (Record the-date/year of last dose taken, if knovm)

 

 

 

 

 

 

 

TETANUS FLU VAGCINE(S)

PNEUMONIA VACCINE ° | HEPATITIS VACCINE OTHER |
aa a EE SR RT ara aaa

Ailergic To /Describe Reaction: Allergic To /Describe Reaction:

 

 

 

 

 

 

 

LIST ALL MEDICINES YOU ARE CURRENTLY TAKING: Prescription and over-the-counter
medications (examples: aspirin, antacids) and herbals (examples: ginseng, gingko). Include
medications taken as needed (example: nitroglycerin).

Notes:

DATE Reason for
STOPPED taking /

DIRECTIONS:
DATE NAME OF MEDICATION / DOSE Use patient friendly directions.
(Do not use medical abbreviations.)

“Hi

 

Refer to back of form for directions, benefits of using the form, and how to gat more copies.

af

 

(09/07) Page ____

 

Williams, Delvon #60442-018 FCI WILLIAMSBURG SALTERS SC 29590

 

 

Ex 33 _
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 78 of 113

Bureau of Prisons
Health Services .
Clinical Encounter - Administrative Note

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: — 08/09/1981 Sex: M Race: BLACK Facility: = WIL

Note Date: 05/17/2018 10:00 Provider: McClary,M. RNIOP/IDC Unit: E03

 

Admin Note - Community Hospital Report encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: McClary, M. RN lIOP/IDC
To be discharged today. Dilantin ievel wnl. Discharge instructions to be sent with officer.

Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: No

Completed by McClary, M. RN IOP/IDC on 05/17/2018 15:13
Requested to be cosigned by Hoey, Stephen D.O./CD.

Cosign documentation will be displayed on the following page.

Generated 05/17/2018 15:13 by McClary, M. RN IOPADC Bureau of Prisons - WIL . Page 1 of 1

Ex 34-A
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 79 of 113

Bureau of Prisons
Health Services

 

Cosign/Review
Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-0148
Date of Birth: 08/09/1981 Sex: M Race: BLACK
Encounter Date: 05/17/2018 10:00 Provider: McClary,M. RNIOP/IDC Facility: WIL

 

Cosigned by Hoey, Stephen D.O./CD on 05/18/2018 06:38.

Bureau of Prisons - WIL

Ek 34-8
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 80 of 113

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-0118
Date of Birth: 08/09/1981 ‘ Sex: M Race: BLACK Facility: WIL
Encounter Date: 05/17/2018 11:54 Provider: Davis, Christopher Unit: E03

 

Mid Level Provider - Medical Trip Return encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Davis, Christopher APRN/FNP-C

Chief Complaint: NEUROLOGY
Subjective: Returns from hospital after ataxia sec to Dilantin toxicity. Inmate reports that he feels better.
Educated on new meds and pill line. Verbalized understanding.

Allergy list reviewed

 

 

 

 

Pain: No

OBJECTIVE:
Pulse:

Date Time Rate Per Minute Location Rhythm Provider

05/17/2018 11:53 WIL 72 Davis, Christopher APRN/FNP-
-Respirations:

Date Time Rate Per Minute Provider

05/17/2018 11:53 WIL 18 Davis, Christopher APRN/FNP-C
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

05/17/2018 11:53 WIL 110/74 Davis, Christopher APRN/FNP-

Exam Comments

Slightly altered gait, but significantly improved, says that he feels much better.
ASSESSMENT:

Toxic effect of unspecified substance, undetermined, T6594XS - Current - Dilantin toxicity

PLAN:

New Medication Orders:

Rx# Medication Order Date Prescriber Order

Generated 05/17/2018 12:00 by Davis, Christopher Bureau of Prisons - WIL Page 1 of 3

Ke IA
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 81 of 113

 

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg#: 60442-018

Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: WIL

Encounter Date: 05/17/2018 11:54 Provider: Davis, Christopher Unit: E03

New Medication Orders:

Rx# Medication Order Date Prescriber Order

levETIRAcetam oral soln 100 MG/ML 05/17/2018 11:54 100 mg/ml Orally - Two Times

a Day x 365 day(s) Pill Line Only
-- 15 mi BID

Indication: Seizure disorder, other convulsions

Renew Medication Orders:

Rx# Medication Order Date Prescriber Order

116904-WiL Valproic Acid Syrup 50 MG/ML, 480 ML 05/17/2018 11:54 Take 15 mi by mouth twice daily -
- Pill Line only x 365 day(s) Pill
Line Only

Indication: Seizure disorder, other convulsions

117008-WiL Meclizine HCl 25 MG Tab 05/17/2018 11:54 — Take one tablet (25 MG) by
mouth three times daily for 7
days x 7 day(s)

indication: Other peripheral vertigo, Dizziness and giddiness

Discontinued Medication Orders:

Rx# Medication Order Date Prescriber Order
117006-WIL Phenytoin Oral Susp 125 MG/5ML, 237ML 05/17/2018 11:54 Take 9mli by mouth twice daily
j “self carry***

~

Discontinue Type: When Pharmacy Processes

Discontinue Reason: discontinue »

Indication:
117007-WIL Valproic Acid Syrup 50 MG/ML, 480 ML 05/17/2018 11:54 Take 15mi by mouth twice daily
***self carry***
Discontinue Type: When Pharmacy Processes
Discontinue Reason: discontinue
Indication:
New Laboratory Requests:
Details Frequency Due Date Priority
Lab Tests-L-Levetiracetam One Time 05/31/2018 00:00 Routine
Lab Tesis-V-Valproic Acid, Total
Additional information:
please send to local lab and BOP lab
Labs requested to be reviewed by: _ Hoey, Stephen D.O./CD
Disposition:
Follow-up at Sick Call as Needed
Patient Education Topics:
Date Initiated Format Handout/Topic Provider Outcome
05/17/2018 Counseling Access to Care Davis, Christopher — Verbalizes
Understanding
Generated 05/17/2018 12:00 by Davis, Christopher Bureau of Prisons - WIL Page 2 of 3

Ex. 33-8
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 82 of 113

 

 

Inmate Name: WILLIAMS, DELVON LAMAR .- Reg# 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: WIL
Encounter Date: 05/17/2018 11:54 Provider: Davis, Christopher Unit: E03
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: Yes By: Hoey, Stephen D.O./CD
Telephone or Verbal order read back and verified.

Completed by Davis, Christopher APRN/FNP-C on 05/17/2018 12:00
Requested to be cosigned by Hoey, Stephen D.O./CD.
Cosign documentation will be displayed on the following page.

Generated 05/17/2018 12:00 by Davis, Christopher Bureau of Prisons - WIL Page 3 of 3

Ly. 25C
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 83 of 113

Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK
Encounter Date: 05/17/2018 11:54 Provider: Davis, Christopher Facility: WIL

 

Cosigned by Hoey, Stephen D.O./CD on 05/17/2018 12:03.

Bureau of Prisons - WIL

G 25-D
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 84 of 113

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility; = WIL
Note Date: 05/1 7/2018 21:15 Provider: Borck, T. RN Unit: E03

 

Admin Note - General Administrative Note encounter performed at Health Services.
Administrative Notes:
ADMINISTRATIVE NOTE 1 Provider: Borck, T. RN

Mother called institution requesting to speak with medical.
States he son was speaking out of sorts on the telephone.
Unit officer was called, officer states inmate up walking around now and using telephone.

Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: No

Completed by Borck, T. RN on 05/17/2018 21:17
Requested to be cosigned by Hoey, Stephen D.O./CD.
Cosign documentation will be displayed on the following page.

Generated 05/17/2018 21:17 by Borck, T. RN : Bureau of Prisons - WIL: . : Page 1 of 1

Ex 36-A
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 85 of 113

Bureau of Prisons
Health Services

 

Cosign/Review
Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK
Encounter Date: 05/17/2018 27:15 Provider: Borck, T. RN Facility: WIL

 

Cosigned by Hoey, Stephen D.O./CDon 05/18/2018 06:07.

Bureau of Prisons - WIL

Ex -B
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 86 of 113

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1984 Sex: M Race: BLACK Facility: WIL
Encounter Date: 06/01/2018 07:25 Provider: Truesdale, T. RN Unit: Do4

 

Nursing - Sick Call Note encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Truesdale, T. RN

Chief Complaint: Other Problem
Subjective: Wants medication refilled

 

 

 

 

Pain: No
OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location Provider
06/01/2018 08:48 WIL 98.1 36.7 Truesdale, T. RN
Pulse: ,
Date Time Rate Per Minute Location Rhythm Provider
06/01/2018 08:48 WIL 74 Truesdale, T. RN
Respirations:
Date Time Rate Per Minute Provider
06/01/2018 08:48 WIL 16 Truesdale, T. RN
Blood Pressure:
Date Time Value Location Position Cuff Size Provider
06/01/2018 08:48 WIL 120/81 Truesdale, T. RN
SaO2: ,
Date Time Value(%} Air Provider
06/01/2018 08:48 WIL 100 Truesdale, T. RN
Exam:
‘General
Affect
Yes: Pleasant, Cooperative
Appearance
Yes: Appears Well, Alert and Oriented x 3
ASSESSMENT:

No Significant Findings/No Apparent Distress

Inmate said he would like to get put back on the meclizine because "I felt good when | take it". Inmate also says he feels
better since taking new seizure medication. Inmate says he did not feel the side effects of his seizure medications as
much when he was taking the meclizine. Discussed proper use of meclizine and explained to inmate that it is not for
long term use. Inmate able to walk in straight line without difficulty. Discussed inmate with MD for orders. Inmate wilt be

placed on the cail out to be seen.

PLAN:

Schedule: :

Generated 06/01/2018 09:12 by Truesdale, T. RN Bureau of Prisons - WIL Page 1 of 2

Gx B7~*
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 87 of 113

 

Inmate Name: WILLIAMS, DELVON LAMAR

Reg#: 60442-018

 

Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: WIL
Encounter Date: 06/01/2018 07:25 Provider: Truesdale, T. RN Unit: D04
Activity Date Scheduled Scheduled Provider
Sick Call/Triage 06/01/2018 00:00 MLP 01
Disposition:
Follow-up at Sick Call as Needed
To be Evaluated by Provider
Discharged to Housing Unit-No Restrictions
Notify Medical Duty Officer
Notify PA Duty Officer
Patient Education Topics:
Date Initiated Forma Handout/Topic Provider Outcome
06/01/2018 Counseling Compliance - Treatment Truesdale, T. Verbalizes
Understanding
06/01/2018 Counseling Access to Care Truesdale, T. Verbalizes
Understanding
Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: No
Completed by Truesdale, T. RN on 06/01/2018 09:12
Requested to be cosigned by Hoey, Stephen D.O./CD.
Cosign documentation will be displayed on the following page.
Requested to be reviewed by Davis, Christopher APRN/FNP-C.
Review documentation will be displayed on the following page.
Generated 06/01/2018 09:12 by Truesdale, T. RN Bureau of Prisons - WIL Page 2 of 2

Ex 39 -B
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 88 of 113

Bureau of Prisons
Health Services

 

Cosign/Review
Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK
Encounter Date: 06/01/2018 07:25 Provider: Truesdale, T. RN Facility: WIL

 

Reviewed by Davis, Christopher APRN/FNP-C on 06/01/2018 13:09.

Bureau of Prisons - WIL

Ex 37-0
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 89 of 113

Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: WILLIAMS, DELVON LAMAR
Date of Birth: 08/09/1981 Sex: M
Encounter Date: 06/01/2018 07:25 Provider: Truesdale, T. RN

Reg #: 60442-018
Race: BLACK
Facility: WIL

 

Cosigned by Hoey, Stephen D.O./CD on 06/01/2018 09:36.

Bureau of Prisons - WIL

Cx 3D
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 90 of 113

Bureau of Prisons
Health Services
Clinical Encounter

 

inmate Name: WILLIAMS, DELVON LAMAR , Reg# 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: VIL
Encounter Date: 06/11/2018 08:36 Provider: Harrell, Holly PA-C Unit: D04

 

Mid Level Provider - Evaluation encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Harrell, Holly PA-C

Chief Complaint: Other Problem

Subjective: Inmate is called over to health services due to the pharmacy tech reporting that he was dizzy
at pill line this morning. He kept saying the same thing over and over about his medication.
During his visit today he denies dizziness, headaches, N/V, or difficulty walking.

He does ramble on during the visit about his medical records and seeing Dr. Hoey.

 

 

Pain: Not Applicable

OBJECTIVE:
Pulse:

Date Time Rate Per Minute Location Rhythm Provider

06/11/2018 08:37 WIL 83 Harrell, Holly PA-C
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

06/11/2018 08:37 WIL 134/90 : Harrell, Holly PA-C
Exam:

General

Affect

Yes: Cooperative

Appearance
Yes: Appears Well, Alert and Oriented x 3
No: Appears Distressed

ASSESSMENT:

Seizure disorder, other convulsions, 780.39 - Current

PLAN:

New Laboratory Requests:
Details Frequency Due Date Priority
Lab Tests-L-Levetiracetam One Time 06/11/2018 00:00 Today

Lab Tests-C-CBC
Lab Tests-V-Valproic Acid, Total
Lab Tests-C-Comprehensive Metabolic Profile

(CMP)
Labs requested to be reviewed by: Hoey, Stephen D.O./CD

Lab personnel verbally notified of a priority order of Today or Stat

Other:
Labs will be ordered and sent out today. He will follow up tomorrow for evaluation.

Generated 06/11/2018 08:41 by Harrell, Holly PA-C Bureau of Prisons - WIL Page 1 of 2

Ex 3-A
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 91 of 113

 

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018

Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: WIL

Encounter Date: 06/11/2018 08:36 Provider: Harrell, Holly PA-C Unit: Do4

Patient Education Topics:
Date Initiated Format . Handout/Topic Provider Qutcome
06/11/2018 Counseling Plan of Care Harrell, Holly Verbalizes

Understanding

06/11/2018 Counseling Access to Care Harrell, Holly Verbalizes

Understanding

Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: No

Completed by Harrell, Holly PA-C on 06/11/2018 08:41
Requested to be cosigned by Hoey, Stephen D.O./CD.
Cosign documentation will be displayed on the following page.

Generated 06/11/2018 08:41 by Harrell, Holly PA-C Bureau of Prisons - WIL Page 2 of 2

Cy 3 -B
Case 3:20-cv-00737-MEM-DB Document 1 Filed 05/05/20 Page 92 of 113

Bureau of Prisons
Health Services
Cosign/Review

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK
Encounter Date: 06/11/2018 08:36 Provider: Harrell, Holly PA-C Facility: WIL

 

Cosigned by Hoey, Stephen D.O./CD an 06/11/2018 09:49.

Bureau of Prisons - WIL

Ex 3k-C
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 93 of 113

Bureau of Prisons
Health. Services
Clinical Encounter - Administrative Note

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility; WIL
Note Date: 06/12/2018 07:59 Provider: Hoey, StephenD.O./CD — Unit: E01

 

Admin Note - Orders encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Hoey, Stephen D.O./CD
Adjust vaiproate dosage;

New Medication Orders:
Rx# Medication Order Date Prescriber Order

Valproic Acid Syrup 250MG/5ML 06/12/2018 07:59 12 mL; 600 mg Orally - Two
Times a Day x 180 day(s)

Indication: Seizure disorder, other convulsions

Start Now: Yes ee
Night Stock Rx#:
Source: Sub Stock Location
Admin Method: Self Administration _
Stop-Date: 12/09/2018 07:58

~—~MAR Label: 12 mL; 600 mg Orally - Two Times a Day x 180 day(s)
One Time Dose Given: No

Discontinued Medication Orders:

Rx# Medication Order Date Prescriber Order
117189-WIL. Valproic Acid Syrup 50 MG/ML, 480 ML 06/12/2018 07:59 Take 15 ml by mouth twice daily -
- Pill Line only

Discontinue Type: When Pharmacy Processes
Discontinue Reason: new order written
Indication:

Copay Required: No Cosign Required: No
Telephone/Verbal Order: No
Completed by Hoey, Stephen D.O./CD on 06/12/2018 08:03

Generated 06/12/2018 08:03 by Hoey, Stephen D.O./CD Bureau of Prisons - WIL : Page 1 of 1

Ex 39
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 94 of 113

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: WILLIAMS, DELVON LAMAR ' Regt: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: = WIL
Note Date: 06/25/2018 12:20 Provider: Brown, Darlene AHSA Unit: E01

 

Admin Note - Chart Review encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Brown, Darlene AHSA
Requests to staff response to: lab results and to be taken off of pill line. Inmate was schedule for 6/25/2018 at
1200, he did not ggtre. He was a no show.
Copay Required: No Dr ly Cosign Required: No
Telephone/Verbal Order: No ,
Completed by Brown, Darlene AFFSA @f-66)25/2018 12:22

 

Generated 06/25/2018 12:22 by Brown, Darlene AHSA : Bureau of Prisons - WIL : - Page 1 of 4

Ge HO-K
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 95 of 113

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M _ Race:BLACK Facility: WIL
Note Date: 07/02/2018 11:08 Provider: Truesdale, T. RN Unit: E01

 

Admin Note - General Administrative Note encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Truesdale, T. RN

Inmate is still rinsing his medication cups out during pill line time until there is no possible medication left in
cup. Inmate has been told repeatedly that does of liquid meds equate a residual in cup. By rinsing out his
cup repeatedly and drinking may be the cause of him receiving an increased level of medication.

Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: No

Completed by Truesdale, T. RN on 07/02/2018 11:12
Requested to be cosigned by Hoey, Stephen D.O./CD.
Cosign documentation will be displayed on the following page.

Generated 07/02/2018 11:12 by Truesdale, T. RN Bureau of Prisons - WIL Page 1 of 1

Ex HbA
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 96 of 113

Bureau of Prisons
Health Services

Cosign/Review

 

inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK
Encounter Date: 07/02/2018 11:08 Provider: Truesdale, T. RN - Facility: WIL

 

Cosigned by Hoey, Stephen D.O./CD on 07/02/2018 11:43.

Bureau of Prisons - WIL

Ex 4I-B
 

———_____Case.3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 97 of 113
Page 1 of I

Darlene Brown - Fwd: ***Request to Staff*** WILLIAMS, DELVON, Reg# 60442018, WIL-
E-A

 

From: WIL/InmateToAWPrograms

To: Brown, Darlene

Date: 7/3/2018 9:49 AM

Subject: Fwd: “**Request to Staff*** WILLIAMS, DELVON, Reg# 60442018, WIL-E-A

 

What kind of information is redacted?

>>> ~A!"WILLIAMS, ~4IDELVON LAMAR" <60442018@inmatemessage.com> 7/2/2018 10:37 AM >>>
To: AW
Inmate Work Assignment: Hvacl.

*ATTENTION***

Please cut and paste the message indicator below into the subject line; only this indicator can be in the subject
line.

3e8a2f2a-6e41-4380-b465-86197¢¢24140

Your response must come from the departmental mail box. Responses from personal mailboxes WILL NOT be
delivered to the inmate.

*Inmate Message Below***

FINALLY HAVE MY RECORDS!! Now do some of my records suppose to be blacked out so I can't see them?

Ws |
Mes oie y thee GYt terbain flew hid heme fo be

oe blackeel ge pe polity.

hi D yin
Thus 2 peor (oe

we ene

oC
© ay wits

file:///C:/Users/bop03448/A ppData/Local/Temp/XPegrpwise/SB3B46BB WILDOMI WILAD... 7/3/2018
ve

LZ.
From: AMWILLIAMS, “IDELVON LAMAR" <60442018@inmatemessage.com>
To: .

~ Date: 7/10/2018 12:35 PM
Subject: ***Request to Staff*** WILLIAMS, DELVON, Reg# 60442018, WIL-E-A
To: Dr.Hoey

Inmate Work Assignment: Hvact
““"ATTENTION***

Please cut and paste the message indicator below into the subject line; only this indicator can be in the

subject line.
ead6243c-5f1 8-4aa6-ae9 1-98b9a57ab08e
Your response must come from the departmental mail box. Responses from personal mailboxes WILL

NOT be delivered to the inmate.

**Inmate Message Below***

I'm steady having seizures had 1 this am in mainline on the 10th of July

ort. cAcAnet

 

AH. HARRELL, PA

FCI/EPC C WILLIAMSBURG

SK ys

 
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 99 of 113

Bureau of Prisons
Health Services
inmate Intra-system Transfer

 

 

 

Reg #: 60442-018 Inmate Name: WILLIAMS, DELVON LAMAR
SENSITIVE BUT UNCLASSIFIED ~ This information is confidential and must be appropriately safeguarded.
Transfer To: FC! BEC Transfer Date: 07/13/2018
Health Problems
Health Problem Status
Seizure disorder, other convulsions Current
Cannabis Use Disorder, Severe Current
Stimulant Related Disorders: Severe: Cocaine Current
impacted cerumen Current
Other peripheral vertigo Current
He still has mild vertigo Increase his mecilizine to 25 mg BID
Dizziness and giddiness Current
labyrinthitis
Toxic effect of unspecified substance, undetermined Current
Dilantin toxicity
Foreign body in other or multiple sites Remission
Disturbances in tooth eruption Remission

Medications: All medications to be continued until evaluated by a physician unless otherwise indicated.
Bolded drugs required for transport.

levETIRAcetam Oral Solution 100 MG/ML. Exp: 05/18/2019 SIG: take 15 mL by mouth twice daily ***pill line*™*
***pill line***

Vaiproic Acid Syrup 50 MG/ML, 480 ML: Exp: 12/09/2018 SIG: take 12mL by mouth twice daily ***pill line*™
**oill line***

OTCs: Listing of all known OTCs this inmate is currently taking.

None
Pending Appointments
Date Time ivi Provider
08/24/2018 . 00:00 Chronic Care Visit Physician 01

09/22/2018 00:00 PPD Administration Nurse

TB Clearance: Yes

 

 

Last PPD Date: 09/22/2017 Induration: Omm
Last Chest X-Ray Date: Results:
TB Treatment: Sx free for 30 days: Yes

 

TB Follow-up Recommended: No
Sickle Cell:
Sickle Cell Trait/Disease: No

Limitations/Restrictions/Diets:
Cell: on first floor, lower bunk --- 06/11/2019
Cleared for Food Service: Yes
Sedentary Work Only --- 08/11/2018

Comments:

Allergies
No Known Allergies

Generated 07/10/2018 14:14 by Borck, T. RN Bureau of Prisons - WIL Page 1 of 2

Ex YY-A
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 100 of 113

Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK
Encounter Date: 07/10/2018 07:00 Provider: Mims, Nicole H. RN Facility: WIL

 

Cosigned by Hoey, Stephen D.O./CD on 07/11/2018 14:47.

Bureau of Prisons - WIL

Cx 4 #f-B
113
Case 3:20-cv-00737-MEM-DB Document 1 Filed 05/05/20 Page 101 of

Williamsburg Regional Hospital
500 Nelson Boulevard, Kingstree, SC 20556
(ph)843-355-0143 (fax)843-355-01 14
Medical Director: Dr, Kenneth Reis CLIA #42D0251874
Patient: WILLIAMS, DELVON L Location: RLAB Room:
DOB: 08/09/1981 Age. 36yenfiex: M
Med Rec #: 117360 Account #:21030710 Admit Date:07/12/18

 

 

Bed:
Admit Physician: HOEY, STEPHEN
Order Physician: HOEY ,STEPHEN

 

 

 

 

 

 

 

 

 

 

 

 

 

Collected: O7/12/18 @ 09:00 RN Accn: 180712145

Test _Flag | Result Reference Range/Units
HEMATOLOGY

CBC w/ Auto Differential
WBC LO 3.4 4.5 ~ 13.5 1O*9/uL,
RBC 3.2] 4.27 - 5.49 10*6/uL
Hemogtobin 14,7 12.0- 16.0 &/dL
Hematocrit 44.2 36.0 - 50.0 %
MCV 84.9 79.8 = 94.8 fL
MCH 28.2 26.8 - 33,2 pg
MCHC LO 33.2 33.5 - 35,4 g/dL
RDW-CV 13.1 12.0-15.14%
Platelet Count LO 129 165 - 353 10*3/uL,
MPY HH 10.8 7.5 ~ 10.6 fL

Automated Differential
Neutrophils, % LO 41.6 : 43.3-71.9 %
Lymphocytes, % 39.9 16.8 - 43.5 %
Monocytes, % WY 15,7 4.6- 12.4 %
Eosinophils, % 2.4 0.7 - 7.8 %
Basophils, % 0.4 0.2-L1%
Neutrophils, Absohite LO 1.4 1.9-7.2 10°3/aL,
Lymphocytes, Absolute 1.3 J.1-2.7 10*3/uL
Monocytes, Absolute 0.5 0.3 - 0.8 10*3/uL,
Eosinophils, Absolute 0.) 0.0- 0.5 10*3/uL
Basophils, Absolute 0.0 0.0 - 0.1 10°3/aL
CHEMISTRY

Hepatic Panel (LFP)
Total Protein 7.8 6.8- 8.1 g/L
Albumin 3.9 3.5 - 5.0 e/dL
Globulin 3.9 1.9-4.2 g/dL
Alb/Glob Ratio : LO 1.0 1.1 - 2.1 [ratio]
Bilirubin, Total 0.5 0.2 - 1.2 mg/dL
Bilirubin, Direct <0.2 0.1 - 0.5 mg/dL
Alkaline Phosphatase - 54 32-9) U/L
aut Garp 2 au
ea eoP) 578 , 50.0 - 100.0 ug/mL

Valproic Acid (Depakene)

 

 

 

 

 

 

 

OMIA
OAR
OLIN
OME TR
TAR
W218
OLAS
OMB
AYR
OFA

OW 12
OVA
WIDE
OFAN
OLB
OIA
OVAQAR
OLY I8
WALK
OULIAR

OWA IB
OVI
GULYa
OFAD/S
WAZ
OFLIAR
OTAZAK
LIS
OVE IB
SF/EAB

Legend
High = Hl Low = LO Critical = CR Abnormal = AB Extreme = XT
/ WILLIAMS,DELVONL Locations” RLAB Printed: Q7/12/2018 @ 12:42
Page: 1 of t
DOCTOR COPY - FINAL

Result Date/Time

12:28 SPAPPA
122% SPAPPA
12:28 SPAPPA
12:28 SPAPPA
12:38 SPAPBA
J3:28 SPAPPA
12:28 SPAPPA
12:38 SPAPBA
12:22 SPAPPA
4228 SPAPPA

12:28 SPAPPA
12:2 SPAPPA
12:28 SPAPPA
12:28 SPAPPA
12:28 SPAPPA
12:28 SPAPPA
(2:28 SPAPPA
(2:28 SPAPPA
1228 SPAPPA
42:28 SPappA

12:41 SPAPPA
12:91 SPAPEA
12:41 SPAPPA
12:41 SPAPPA
(2:41 SPAPPA
12:46 SPAPPA
12h SPAPPA
F248 SPAPPA
12st SPAPPA
1241 SPAPPA
Case 3:20-cv-00737-MEM-DB Document 1 Filed 05/05/20

Bureau of Prisons
Health Services

Cosign/Review

Page 102 of 113

 

Inmate Name: | WILLIAMS, DELVON LAMAR
Date of Birth: 08/09/1981 Sex: M
Encounter Date: 07/12/2018 14:39 Provider. Lab Result Receive

Reg #: 60442-018
Race: BLACK
Facility: WIL

 

Cosigned by Hoey, Stephen D.O./CD on 07/12/2018 22:25.

Bureau of Prisons - WIL

Ex 45-8
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 103 of 113

Patient: WILLIAMS, DELVON L
DOB: 08/09/1981 Age: 36ycafex: M
Med Rec : 117360

Williamsbur

Medical Director:

Account #:21031062

Admit Date:07/19/18

g Regional Ho

300 Nelson Boulevard, Kingstrec, 8C 29556
(ph)843-355-0143 (fax)843-355-01 14

Dr. Kenneth Reis CLIA #42D025 1871

Location: RLAB

Admit Physician: HOE Y, STEPHEN

Order Physician: HOEY,STEPHEN

spital

Room; Bed:

 

 

 

Collected: 07/19/18 @ 11:43 RN

Acen: 180799147

 

 

 

 

 

 

 

 

Test Flag | Result Reference Range/Units Result Date/Time
HEMATOLOGY

CBC w/ Auto Differential
WBC LO 3.9 4.5 ~ 13.5 103AIL OWN ITT SrREED
RBC 5.28 4.27 - 5.49 10"6/uL OVINNR 12:17 SyRORD
Hemoglobin 14.7 12.6 - 16.0 g/dL OWS 117 STRERD
Hematocrit 44.5 36.0 ~ 50.0 % WAYNE 1217 StREED
MCV 84.4 79.8 - 94.8 fL MAINE 1247 STREED
MCH 27.9 26.8 - 33.2 pg WAV 1217 srry
MCHC LO 33.0 33.5 - 35.4 g/dL OO 147 STRERD
RDW-CV 12.9 12.0- 15.1 % WAYS 2:17 SPREED
Platelet Count LO 143 165 - 353 10*3/uL WAY 12:17 STREED
MPV Hi 10.7 7.5 - 10.6 £L OLIN 217 STREDD

Automated Differential
Neutrophils, % LO 37.6 43.3-71.9 % OT91B 27 SEREED
Lymphocytes, % HE 47.2 16.8 - 43.5 % UIAWIR 127 STRERD
Monocytes, % 15 4.6- 12.4 % OTIS 1207 STREBD
Eosinophils, % 3.4 0.7-7.8 % (VAR 1247 STREED
Basophils, % 0.3 0.2- 1.1 % WAYIR ZIT STREED
Neutrophils, Absotute LO 1.5 19-72 10"3/aL GAYS 1247 STREED
Lyinphocytes, Absolute 1.8 Tb - 2.7 10*3AuL (AVR A2T STRERD
Monocytes, Absolute 0.4 0.3 - 0.8 10*3/uL, OWE 7 sTRLED
Eosinophils, Absolute 0.1 0.0 - 6.5 10*3/uL AGEN HUF STREED
Basophils, Absolute 0.0 0.0 - 0.1 10*3/nL WANE 1717 SPREED
CHEMISTRY

Hepatic Panel (LFP)
Total:Pratein V1 6.8 - 8.1 g/dL WAQAR 12-36 IFILL.
Albumin 3.6 3,5 - 5.0 g/dL OVE 12:36 JILL
Globulin 3.5 1.9-4.2 o/dl WMH 12:36 SEO
Alb/Glob Ratio LO 1.0 1. - 2.1 [ratio] OWS 12:36 JHILL
Bilirubin, Total <0.3 0.2 - 1.2 mg/dL OME 1236 InN,
Bilizubin, Direct <0.2 6.1 -0.5 me/dL OVA 19:36 IRL.
Alkaline Phosphatase 50 32-97 U/L CV/WIS 12:30 JMILL
ALT (SGPT) 21 14 - 54 UAL. OUIYAR 12:36 SHILL.
AST (SGOT) 22 I5- 41 U/L OWIW18 12:36 JUILL

51.7 50.0 - 100.0 ug/mL OV iwta 12:36 JUNE.

Valproic Acid (Depakenc)

Levend

 

High = HI Low = LO Critical = CR Abnormal = AB Extreme = X'T

"WILLIAMS, DELVON L

Location: RLAB

DOCTOR COPY - FINAL

Printed: 07/19/2018 @ 12:39

Page: | of 1

Ex Ue
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 104 of 113

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg#: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: WIL
Encounter Date: 07/28/2018 09:19 Provider: Truesdale, T. RN Unit: E01

 

Nursing - Evaluation encounter performed at Health Services.
SUBJECTIVE:

COMPLAINT 1 Provider: Truesdale, T. RN

Chief Complaint: Other Problem

Subjective: Inmate has no complaint. Inmate showed up to medical twice this morning to pick up his
medication.
Pain: No

 

OBJECTIVE:

Exam:
General
Affect
Yes: Pleasant, Cooperative
Appearance
Yes: Appears Well, Alert and Oriented x 3
Neurologic
Cranial Nerves (CN}
Yes: Within Normal Limits

ASSESSMENT:
Other

Inmate showed up for a second time this morning to receive his medication. Inmate told that | already gave him his
medication. Inmate told me that he had not been here. He said, "I still need my meds". Inmate able to answer all other

questions appropriately. Called MD. Discussed inmates behavior. Received orders.

Called inmate back to medical. Officer said inmate was in his cell sleeping. Inmate ambulated to medical with a steady

gate. Inmate did not remember coming to medical twice this morning. Inmate answered all other questions

appropriately. Inmate then started to discuss the dentist and wanted to see dental today. Inmate told that today is
Saturday. Inmate said, "Why am | at sick call then?". Labs drawn and sent to WRH. Inmate ambulated back to unit.

Discussed inmate with MD, Unit officer and LT. Inmate is being observed by staff.
PLAN:

Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: Yes By: Hoey, Stephen D.O./CD
Telephone or Verbal order read back and verified.

Completed by Truesdale, T. RN on 07/28/2018 09:21
Requested to be cosigned by Hoey, Stephen D.O/CD.
Cosign documentation will be displayed on the following page.

Generated 07/28/2018 09:21 by Truesdale, T. RN Bureau of Prisons - WIL . Page 1 of 14

EY LIA
Case 3:20-cv-00737-MEM-DB Document 1 Filed 05/05/20 Page 105 of 113

Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg#: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: WIL
Encounter Date: 07/28/2018 07:55 Provider: Truesdale, T. RN Unit: E01

 

Nursing - Evaluation encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Truesdale, T. RN

Chief Complaint: Other Problem

Subjective: Inmate ha Ae, complaint. Inmate showed up to medical twice this morning to pick up his

       
  
 
   
    
  
 
 
  

 

 

Pain: No
OBJECTIVE:
Temperature:
Date Time ' Celsius Location Provider

 

07/28/2018 09:13 WIL Truesdale, T. RN

 

Pulse:
Date Time Rate Per Minute 8 ue Rhythm Provider
07/28/2018 09:13 WIL 84 * Truesdale, T. RN
Respirations:
Date Time Rate Per Minute
07/28/2018 09:13 WIL
Blood Pressure:
Date Time Value Location Position Provider
07/28/2018 09:13 WIL 131/84 Truesdale, T. RN
$aO2: e
Date Time lue(%) Air Provider
07/28/2018 09:13 WIL 97 Truesdale, T. RN
Exam:
General
Affect
Yes: Pleasant, Cooperative
Appearance
Yes: Appears Well, Alert and Oriented x 3
Neurologic

Cranial Nerves (CN)
Yes: Within Normal Limits
ASSESSMENT:

Other

Inmate showed up for a second time this morning to receive his medication. Inmate told that | already gave him his
medication. Inmate told me that he had not been here. He said, "I still need my meds". Inmate able to answer ail other
questions appropriately. Called MD. Discussed inmates behavior. Received orders.

Called inmate back to medical. Officer said inmate was in his cell sleeping. Inmate arnbulated to medicai with a steady
Generated 07/28/2018 09:19 by Truesdale, T. RN Bureau of Prisons - WIL Page 1 of 2

cx ER
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 106 of 113

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility: WIL
Encounter Date: 07/28/2018 07:55 Provider: Truesdale, T. RN Unit: E01

 

gate. Inmate did not remember coming to medical twice this morning. Inmate answered all other questions
appropriately. Inmate then started to discuss the dentist and wanted to see dental today. Inmate told that today is
Saturday. Inmate said, "Why am | at sick call then?". Discussed inmate with MD, Unit officer and LT. Inmate is being
observed by staff.

PLAN:
New Medication Orders:
Rx# Medication Order Date Prescriber Order
Valproic Acid Syrup 250MG/5ML 07/28/2018 07:55 10 ml Orally One Time Dose
Given PRN x 0 day(s) Pill Line
Only

   
     
  

MAR Label: 10 mi" ime Dose Given PRN x 0 day(s) Pill Line Only
One Time Dose Giv
New Laboratory Requests:

Details Due Date Priority
Lab Tests - Short List-General-CBC w/diff 07/29/2018 00:00 Routine

Lab Tests-L-Levetiracetam
Lab Tests - Short List-General-Hepatic Profile
Lab Tests-V-Valproic Acid, Total

Disposition:
To be Evaluated by Provider
Return Immediately if Condition Worsens
Discharged to Housing Unit with Restrictions

Patient Education Topics:

Date Initiated Format Handout/Tonic Outcome
07/28/2018 Counseling Access to Care Verbalizes
Understanding
07/28/2018 Counseling Safety/Injury Prevention Verbalizes
Understanding
Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: Yes By: Hoey, Stephen D.O./CD
Telephone or Verbai order read back and verified.
Completed by Truesdale, T. RN on 07/28/2018 09:19
Requested to be cosigned by Hoey, Stephen D.O./CD.
Cosign documentation will be displayed on the following page.
Generated 07/28/2018 09:19 by Truesdale, T. RN Bureau of Prisons - WIL Page 2 of 2

UC
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 107 of 113

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK Facility. WIL
Note Date: 07/28/2018 18:31 Provider: Truesdale, T. RN Unit: E01

 

Admin Note - Orders encounter performed at Health Services.
Administrative Notes:
ADMINISTRATIVE NOTE 1 Provider: Truesdale, T. RN

After discussion with MD about lab results. Discussed with inmate at pill line. Inmate is having minimal
swelling and redness around left back molar. No drainage present. Orders given by MD.

When inmate arrived at pill line tonight, he asked me-if:-he had.a:seizure:and why.| woke him-up today.
Inmate did-not remember our-earlier.conversation.

New Medication Orders:

Rx# Medication Order Date Prescriber Order

Amoxicillin Capsule 07/28/2018 18:31 500mg Orally - Two Times a
Day x 7 day(s) Pill Line Only

Start Now: Yes
Night Stock Rx#: 113323-wil
Source: Night Stock
Admin Methcd: Pill Line
Stop Date: 08/04/2018 18:30
MAR Label: 500mg Orally - Two Times a Day x 7 day(s) Pill Line Only
One Time Dose Given: No

ibuprofen Tablet 07/28/2018 18:31 1 tab Orally - three times a day
x 3 day(s)

Start Now: Yes
Night Stock Rx#: 118863-wil
Source: Night Stock
Admin Method: Seif Administration
Stop Date: 07/31/2018 18:30
MAR Label: day(s)
One Time Dose Given: No
Disposition:
To be Evaluated by Provider
Will Be Placed on Callout
Return Immediately if Condition Worsens
Discharged to Housing Unit with Restrictions
Notify Dental Duty Officer
Notify Medica! Duty Officer

Patient Education Topics:

 

Date Initiated Format Handout/Topic Provider Outcome
07/28/2018 Counseling Access to Care Truesdale, T. Verbalizes

Understanding

Generated 07/28/2018 18:44 by Truesdale, T. RN Bureau of Prisons - WIL Page 1 of 2

W-)>
Case 3:20-cv-00737-MEM-DB Document 1 Filed 05/05/20

Bureau of Prisons
Health Services

Cosign/Review

Page 108 of 113

 

Inmate Name: WILLIAMS, DELVON LAMAR
Date of Birth: 08/09/1981 Sex: M
Encounter Date: 07/28/2018 09:19 Provider. Truesdale, T. RN

Reg #: 60442-018
Race: BLACK
Facility: WIL

 

Cosigned by Hoey, Stephen D.O./CD on 07/28/2018 14:45.

Bureau of Prisons - WIL

WV
of 113
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 109

Patient: WILLIAMS, DELVON L
DOB: 08/09/1981 Age: 36youfex: M
Med Rec # 17360

  
  

Collected: 07/28/18 @ 16:00 RN

Test
HEMATOLOGY

CBC w/ Auto Differential
Wace
RBC
Hemoglobin
Hematocrit
MCV
MCH
MCHC
RDW-CV
Platelet Count
MPV

Automated Differential
Neutrophils, %
Lymphocytes, %
Monocytes, %
Eosinophils, %
Basophils, %
Neutrophils, Absatute
Lymphocytes, Absolute
Monocytes, Absolute
Eosinophils, Absotute
Basophils, Absolute

CHEMISTRY
Hepatic Panel (LFP)
Total Protein
Albumin
Globulin
Alb/Glob Ratio
Bilirubin, Total
Bilirubin, Direct
Alkaline Phosphatase
ALT (SGPT)
AST (SGOT)
Valproie Acid (Depakene)

Legend
High = HI Low = LO Critical = CR Abnormal

"WILLIAMS, DELVONL

 

Account #2103 1542

Williamsburg Regional

500 Nelson Boulevard,

(Ph)843-355-0143 (fax)843-355-0] 14

Medica} Director:

Adniut Date:07/28/18

79
4.95
13.8
41.2
83.2
27.9
33.5
12,8
LO 123
10.3

HE 76.6
LO 3.5
115
Ls
HI 1.9
6.0
10 0.7
HE 0.9
0.f
HT 0.2

Td

3.6

3.8
LO 0.9

0.7

<0.2

48

16

21

86.3

Location:

 

Result

 

AB Extreme = xT

‘OUT

ON DEMAND REPORT

Kingstree, SC 2955

ospital
6

Dr. Kenneth Rejs CLIA #421D025187]
Location: QUT
Admit Physician: HAR
Order Physician: HAR

Reference Ran ve/ Units

4.3 - 13.5 10*3/AL
4.27 - §.49 106 /uL,

12.0- 16.0 gat
36.0 - 50.0 %
79.8 - 94.8 FL,
26.8 - 33.2 pg
33.5 - 35.4 g/dL,
12.0- 15.1 %

165 - 353 1O*3/uL,

7.5 - 10.64L

43.3-71.9 %
16.8 ~ 43.5 %
4.6+-12.4%

0.7 - 7.8 %

0.2- 1.1 %

1.9 - 7.2 10*3/u1,
LE - 2.7 10*3/uL
0.3 - 0.8 £0*3/aL
0.0 - 0.5 10*3/aL
0.0 - 0.1 10*3/nL

6.8 - 8.1 g/dL
3.5-5.0 g/dL
1.9-4.2 p/aL
1.1 -2.1 [ratio]
0.2 - 1.2 mg/dL
0,1 -0.5 mg/dL
32-9) U/L
14-54 U/L
15-41 UAL

50.0 - 100.0 ug/mL

Room:

Accn: 186728 138

Bed:
RELL HOLLY L, PA
RELL,HOLLY L. PA

O728718 1:1 spapps
OUAWVER Ltt SPappa
OTVEE INL SPADpS
OW72RR LIT SPApPA
(W248 SEU SPAppa
OWARIK TH SPAppa
UVIWIR UH SPAPpA
OV72WIS ALL SPAPPA
WBS ULE SBAPPA
C7288 tak SPappa

OF2B18 Ih SPApBA
CU2ME HAL SPAPPA
OIVIS LE SPARBA
WARAS TG SPAPRA
WAM ILE SPApp,
O772B18 LU SPAPPA
GH28/1R Lt SPAPPA
OAS LL1L SPAPPA
CRRA ILE SPAPPA
OF 2VI8 UU SPAPPA

OV2WIR 1113 SPAPPA
O772848 LES SPAPPA
ORI 118 SPAPPA
OVA U8 SPAPPA
O7/B1E IPH SPABPA
O72W18 Hk SPAPPA
OF2AVI8 LEK SPAPPA
O28 11k SPAPPA
OVINE Edd SPARPA
OF2B18 118 SPAPPA

 
 

Resuit Date/Time

- Printed:  O1/28/2018 @ th:22

Page: J of 1
Case 3:20-cv-00737-MEM-DB Document 1 Filed 05/05/20

Bureau of Prisons
Health Services

Page 110 of 113

 

Cosign/Review
Inmate Name: WILLIAMS, DELVON LAMAR Reg #: 60442-018
Date of Birth: 08/09/1981 Sex: M Race: BLACK
Encounter Date: 07/30/2018 14:59 Provider: Lab Result Receive Facility: WIL

 

Cosigned by Hoey, Stephen D.O./CD on 07/30/2018 15:21.

Bureau of Prisons - WIL

8

C& YFG
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 111 of 113

 

Complex: SCH--SCHUYLKILL FCI Begin Date: 10/24/2017 End Date: 08/10/2018
Inmate: WILLIAMS, DELVON LAMAR Reg #: 60442-018 Quarter: A01-109L

 

Active Prescriptions
Phenytoin Oral Susp 125 MG/5ML, 237ML
take 8.5mL by mouth twice daily ***pill line*** **“pill line***
Rx#: 111627-WiL Doctor: Hoey, Stephen D.O./CD
Start: 09/19/17 Exp: 03/18/18 D/C: 02/02/18 Pharmacy Dispensings: 2380 ML in 819 days

Phenytoin Oral Susp 125 MG/5ML, 237ML

take 8.5mL by mouth twice daily **“self carry***

Rx#: 114619-WiL Doctor: Hoey, Stephen D.O./CD

Start: 02/02/18 Exp: 02/02/19 D/C: 03/03/18 Pharmacy Dispensings: 510 ML in 683 days

Phenytoin Oral Susp 125 MG/5ML, 237ML

Take 8:5ML (212.5MG) by mouth twice daily ***pill line*** ***pill line***

Rx#: 115336-WiL Doctor: Hoey, Stephen D.O./CD

Start: 03/05/18 Exp: 04/04/18 D/C: 03/06/18 Pharmacy Dispensings: 0 ML in 652 days

Phenytoin Oral Susp 125 MG/5ML, 237ML

take:8.5mL:by mouth twice daily ***self carry***

Rx#: = 115363-WiL Doctor: Hoey, Stephen D.O./CD

Start: 03/06/18 Exp: 03/06/19 D/C: 04/03/18 Pharmacy Dispensings: 747 ML in 651 days

Phenytoin Oral Susp 125 MG/5ML, 237ML

9 ml by mouth twice daily

Rx#: 116082-WIL Doctor: Hoey, Stephen D.O./CD

Start:. 04/03/18 Exp: 04/03/19 DiC: 05/07/18 Pharmacy Dispensings: 711 ML in 623 days

Phenytoin Oral Susp 125 MG/S5ML, 237ML

9 ml by mouth twice daily ***pill line***

Rx#: 116882-WiL Doctor: Hoey, Stephen D.O./CD

Start: 05/25/18 Exp: 05/25/19 D/C: 05/08/18 Pharmacy Dispensings: 0 ML in 571 days

Phenytoin Oral Susp 125 MG/5ML, 237ML

Take 9m! by mouth twice daily -- Pill Line only ***pill line***

Rx#: 116903-WiL Doctor: Hoey, Stephen D.O./CD

Start: 05/08/18 Exp: 05/08/19 DiC: 05/09/18 Pharmacy Dispensings: 0 ML in 588 days

Phenytoin Oral Susp 125 MG/5ML, 237ML

Take 9ml by mouth twice daily ***self carry***

Rx#: 117006-WiL Doctor: Hoey, Stephen D.O./CD

Start: 05/09/18 Exp: 05/09/19 D/C: 05/18/18 Pharmacy Dispensings: 540 ML in 587 days

Valproic Acid Syrup 50 MG/ML, 480 ML
take 8.5mL by mouth twice daily ***pill line*** ***pill line***
Rx#: 112183-WiL Doctor: Hoey, Stephen D.O./CD

Generated 12/16/2019 12:05 by Bingaman, Danielle Bureau of Prisons - SCH Page 2 of 4

Ex YA
Case 3:20-cv-00737-MEM-DB Document1 Filed 05/05/20 Page 112 of 113

Bureau of Prisons
Health Services

Medication Summary

 

Historical
Complex: SCH--SCHUYLKILL FC! Begin Date: 10/24/2017 End Date: 08/10/2018
Inmate: WILLIAMS, DELVON LAMAR Reg #: 60442-018 Quarter: A01-109L

 

Medications listed reflect prescribed medications from the begin date to end date on this report.
Allergies: Denied

Active Prescriptions
Amoxicillin 500 MG Cap
{NIGHT STOCK] Take one capsule (500 MG) by mouth twice daily for 7 days ***pill line*** ***pill line***
Rx#: 113323-WiL Doctor: Hoey, Stephen D.O./CD
Start: 07/28/18 Exp: 08/04/18 Pharmacy Dispensings: 14 CAP in 507 days

Amoxicillin 500 MG Cap

tAKE 1 CAPSULE 3 TIMES A DAY

Rx#: 116680-WiL Doctor: Selbe, D. DDS

Start: 04/27/18 Exp: 05/07/18 Pharmacy Dispensings: 30 CAP in 599 days

Ibuprofen 800 MG Tab

** Dental ** Take one tablet (800 MG) by mouth three times daily with food / milk as needed for pain

Rx#: 116345-WiL Doctor: Selbe, D. DDS

Start: 04/27/18 Exp: 05/04/18 Pharmacy Dispensings: 18 TAB in 599 days

ibuprofen 800 MG Tab

** NIGHT STOCK ** Take one tablet (800 MG) by mouth three times daily with food as needed for pain

Rx#: 118863-WiIL Doctor: Hoey, Stephen D.O./CD

Start: 07/28/18 Exp: 07/31/18 Pharmacy Dispensings: 9 TAB in 507 days

levETIRAcetam Oral: Solution. 100:MG/ML..473 ml

take 15 mL by mouth twice daily ***pill line*** **“pill line***

Rx#: 117201-WiL Doctor: Hoey, Stephen.D.O./CD

Start: . 05/18/18 Exp: 05/18/19 D/C: 08/10/18 Pharmacy Dispensings: 2700 ml in 578 days

Meclizine HC! 25 MG Tab

Take one tablet (25 MG) by mouth three times daily for 7 days

Rx#: 117008-WiIL Doctor: Hoey, Stephen D.O./CD

Start: 05/09/18 Exp: 05/16/18 Pharmacy Dispensings: 21 TAB in 587 days

a

Meclizine HCI 25 MG Tab

Take one tablet (25 MG) by mouth three times daily for 7 days

Rx#: 117190-WIL Doctor: Hoey, Stephen D.O./CD

Start: 05/18/18 Exp: 05/25/18 Pharmacy Dispensings: 21 TAB in 578 days

Generated 12/16/2019 12:05 by Bingaman, Danielle Bureau of Prisons - SCH Page 1 of 4

Ex 78
AE igo

Case 3:20-cv-00737-MEM-DB Document. Filed 05/05/20 Page 113 of 113

     

eo 2881 2E10 gece ZLIs S056

ETN I

HAgINN e DNINOVHL Sdsn

Gé/vO/sO :AVG AYSAMaa Q2195dxa

|

o1-2s0 ib ENsoced hose!

Wy
rays
psodt
vd mug Suan
dived aOvISCd

ren

 

 

     

Rees

 

    

mato Ande
0208 § @ AWW

NOUNYHOS
CSA3054

bGLO-bAtoL! qs SVE Noo

BLK
STIS

NO WO VeNt~ (YNONBI JS \weSPeo4

GICr PAG PWV VEDA NOAT=

 

UN
Oo
‘Og
1 Disk

es
